
	

113 S11 IS: Fiscal Sustainability Act of 2013
U.S. Senate
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 11
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2013
			Mr. Corker (for himself
			 and Mr. Alexander) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide a comprehensive deficit reduction plan, and
		  for other purposes. 
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Fiscal Sustainability Act of
			 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Medicaid
					Sec. 1101. Comprehensive Medicaid Waivers.
					Sec. 1102. Phased-in elimination of allowable provider taxes
				under Medicaid.
					TITLE II—Medicare
					Subtitle A—Medicare Total Health program; Medicare
				Fee-for-Service program reforms; Reports
					Sec. 2000. Short title; purpose.
					PART I—Medicare Total Health program
					Sec. 2001. Establishment of Medicare Total Health
				program.
						Subpart 2—Medicare Total Health
				  program
						Sec. 1860C–1. Eligibility, enrollment, and
				  information.
						Sec. 1860C–2. Total Health plan
				  benefits.
						Sec. 1860C–3. Access to a choice of qualified Total Health
				  benefits plans.
						Sec. 1860C–4. Beneficiary protections for Total Health plan
				  enrollees.
						Sec. 1860C–5. Total Health regions; submission of bids; Total
				  Health plan approval.
						Sec. 1860C–6. Requirements for and contracts with Total Health
				  sponsors.
						Sec. 1860C–7. Total Health
				  premiums.
						Sec. 1860C–8. Premium and cost-sharing support for Total Health
				  eligible individuals.
						Sec. 1860C–9. Exemption for MSA
				  plans.
						Sec. 1860C–10. Special rules for employer-sponsored
				  programs.
						Sec. 1860C–11. Coordination with State Medicaid
				  programs.
						Sec. 1860C–12. Definitions and miscellaneous
				  provisions.
					Sec. 2002. Replacement of part B premium with Medicare Total
				Health program plan premium; other technical and conforming
				amendments.
					PART II—Medicare fee-for-Service reforms 
					Sec. 2011. Medicare protection against high out-of-pocket
				expenditures for fee-for-service benefits.
					Sec. 2012. Unified Medicare deductible.
					Sec. 2013. Uniform Medicare coinsurance rate.
					Sec. 2014. Prohibition on first-dollar coverage under Medigap
				policies and development of new standards for Medigap policies.
					PART III—Annual report to Congress
					Sec. 2021. Annual report to Congress.
					Subtitle B—Elimination of exemption of Medicare payments to
				physicians under statutory PAYGO
					Sec. 2101. Elimination of exemption of Medicare payments to
				physicians under statutory PAYGO.
					Subtitle C—Adjustments to Medicare part B and D premiums for
				high-Income beneficiaries
					Sec. 2201. Adjustments to Medicare part B and D premiums for
				high-income beneficiaries.
					Subtitle D—Increase in the Medicare eligibility
				age
					Sec. 2301. Increase in the Medicare eligibility
				age.
					Subtitle E—Other provisions
					Sec. 2401. Limitation on Medicare payments for direct graduate
				medical education (DGME).
					Sec. 2402. Reduction in Medicare indirect graduate medical
				education (IME) payments.
					Sec. 2403. Acceleration of application of productivity
				adjustment to Medicare home health prospective payment amounts.
					Sec. 2404. Acceleration of rebasing of Medicare home health
				prospective payment amounts.
					Sec. 2405. Reduction of bad debt treated as an allowable
				cost.
					TITLE III—Social Security
					Sec. 3101. Adjustments to bend points in determining primary
				insurance amount.
					Sec. 3102. Adjustment to calculation of benefit computation
				years.
					Sec. 3103. Minimum Social Security benefit.
					Sec. 3104. Increase in benefits starting 20 years after initial
				eligibility.
					Sec. 3105. Adjustment to normal and early retirement
				ages.
					Sec. 3106. Application of actuarial reduction for disabled
				beneficiaries who attain early retirement age.
					Sec. 3107. Option to collect up to one-half of old-age
				insurance benefit at age 62.
					Sec. 3108. Coverage of newly hired State and local
				employees.
					Sec. 3109. Inclusion in annual Social Security account
				statement of estimated present value of taxes and benefits for Social Security
				and Medicare and projected deficit as a percent of lifetime
				earnings.
					Sec. 3110. Retirement information campaign.
					TITLE IV—Conversion to chained CPI
					Sec. 4101. Conversion to Chained CPI.
				
			IMedicaid
			1101.Comprehensive
			 Medicaid WaiversSection 1115
			 of the Social Security Act (42 U.S.C. 1315) is amended by adding at the end the
			 following:
				
					(g)Comprehensive
				Medicaid Waivers
						(1)Authority
							(A)In
				generalA State may elect to provide medical assistance under
				title XIX, directly or by contract, to eligible individuals pursuant to a
				comprehensive Medicaid waiver under this subsection in lieu of providing such
				assistance under a State plan approved under title XIX or a waiver approved
				under subsection (d) or extended under subsection (e). A State shall make such
				an election by submitting a waiver application to the Secretary for
				certification that the application satisfies the requirements of paragraph
				(2).
							(B)Waiver of State
				Medicaid program requirementsAny requirements applicable under
				this title or title XIX that would prevent a State from carrying out a
				comprehensive Medicaid waiver in accordance with the State's certified
				application and the requirements of this subsection are deemed waived.
							(C)Shared savings
				bonusA State conducting a comprehensive Medicaid waiver under
				this subsection shall be eligible for a shared savings bonus in accordance with
				paragraph (4).
							(D)Option to
				include CHIP-eligible individualsA State may elect to treat
				individuals eligible for child health assistance under the State child health
				plan under title XXI as eligible individuals under a comprehensive Medicaid
				waiver. The waiver application and determination of the aggregate spending cap
				for the State for the waiver period shall take into account the inclusion of
				such individuals in the comprehensive Medicaid waiver. Any requirements
				applicable under this title, title XIX, or title XXI that would prevent a State
				from including such individuals in the comprehensive Medicaid waiver in
				accordance with the State's certified application and the requirements of this
				subsection are deemed waived.
							(2)Comprehensive
				Medicaid waiver applicationAn application for a comprehensive
				Medicaid waiver under this subsection shall contain the following:
							(A)General
				description of proposed benefit delivery models, eligibility criteria, and
				benefitsA brief description, which may be in outline form, of
				the eligibility criteria and medical assistance to be provided that includes
				the methods for delivery of such assistance, the criteria for the determination
				of eligibility for such assistance, and the amount, duration, and scope of such
				assistance, including a description of the amount (if any) of premiums,
				deductibles, coinsurance, or other cost-sharing.
							(B)HEDIS measures
				to evaluate performance
								(i)In
				generalA description of not less than 20 of the standard
				Medicaid Healthcare Effectiveness Data and Information Set (HEDIS) measures
				established by the National Committee for Quality Assurance selected by the
				State to annually evaluate the quality and cost-effectiveness of the medical
				assistance provided under the waiver, and for each such measure (and, if
				applicable, the distinct rates associated with the measure), the baseline data
				and the target performance goal applicable for each such measure or rate. The
				State shall select HEDIS measures that are closely aligned with the health care
				items and services that are provided to eligible individuals as medical
				assistance under the waiver.
								(ii)EvaluationThe
				description under this subparagraph shall specify the independent entity that
				the State will use to evaluate the waiver. The State shall provide an assurance
				that the State will submit a copy of the annual evaluation to the
				Secretary.
								(C)Program
				integrityA brief description of the State's program to prevent
				waste, fraud, and abuse under the waiver.
							(D)Aggregate
				spending capAn assurance that the State agrees—
								(i)to establish
				categories that accurately account for each of the distinct population groups
				that will qualify as eligible individuals under the waiver (such as children,
				parents, pregnant women, and the blind or disabled) based on such criteria as
				are determined appropriate by the State (referred to in this subsection as a
				population category);
								(ii)to provide the
				Secretary with all data relevant to the determination of the aggregate spending
				cap for the State for the waiver period, as determined by the Secretary under
				paragraph (3)(B); and
								(iii)with respect to
				each period for which the waiver is approved, to not receive any Federal
				payments from the Secretary for amounts expended during such period that exceed
				the aggregate spending cap.
								(3)Determination
				of aggregate spending cap
							(A)Establishment
				of spending template
								(i)In
				generalThe Secretary, in coordination with the Director of the
				Office of Management and Budget (referred to in this subsection as the
				Director), shall establish a template for determining, with
				respect to each State, the aggregate spending cap for each period for which the
				State conducts a comprehensive Medicaid waiver under this subsection. The
				Secretary shall—
									(I)publish a
				proposed template not later than 60 days after the date of enactment of this
				subsection;
									(II)provide for a
				period for public comment on the proposed template; and
									(III)promulgate a
				final template not later than 120 days after such date of enactment.
									(ii)Revisions
									(I)In
				generalSubject to subclause (II), the Secretary, in coordination
				with the Director, shall revise the template, as appropriate, not less than
				every 5 years pursuant to a process that allows for public comment prior to
				publication of the revised template.
									(II)Technical
				changesThe Secretary or the Director may make any necessary
				technical or conforming changes to the template at such times and in such
				manner as is determined appropriate.
									(B)Determination
				of aggregate spending cap for each State
								(i)In
				generalSubject to subparagraph (C), the aggregate spending cap
				applicable to a State for a waiver period shall be equal to 99 percent of the
				amount determined under clause (ii).
								(ii)Total amount
				of projected Federal paymentsThe amount described in this clause
				is equal to the sum of—
									(I)the total amount
				of Federal payments that would otherwise be made to the State during the waiver
				period with respect to any disproportionate share payment adjustment made under
				section 1923; and
									(II)the sum of the
				amounts determined under clause (iii) for each population category.
									(iii)Projected
				Federal payments for medical assistance provided to population
				categoriesFor purposes of clause (ii)(II), the Secretary and the
				Director shall calculate the amount of projected expenditures for the provision
				of medical assistance to eligible individuals in each population category
				during the waiver period (as determined based upon the population categories
				established and the data provided by the State pursuant to paragraph (2)(D), as
				well as the annual baseline estimates supplied by the Director and such other
				data as is determined appropriate by the Secretary), which shall be equal to
				the product of—
									(I)subject to clause
				(iv), the monthly per capita amount of Federal payments that were made to the
				State under the State plan under title XIX (or under a waiver approved under
				subsection (d) or extended under subsection (e)) for an individual in such
				population category during the fiscal year prior to the State application for
				the waiver (referred to in this paragraph as the population category per
				capita baseline);
									(II)the number of
				individuals within such population category that are projected to be eligible
				to receive medical assistance during the waiver period; and
									(III)the number of
				months in the waiver period.
									(iv)Population
				categories with no baseline dataFor purposes of any
				determination under clause (iii)(I) for a population category that lacks
				sufficient data to calculate the population category per capita baseline and
				that consists of individuals for which the State would otherwise be required to
				provide medical assistance to pursuant to section 1902(a)(10)(A)(i)(VIII), the
				population category per capita baseline shall be equal to the monthly per
				capita amount of Federal payments that would otherwise have been made to the
				State under the State plan under title XIX (or under a waiver approved under
				subsection (d) or extended under subsection (e)) during the preceding fiscal
				year for an individual who is under 65 years of age, not pregnant, not entitled
				to, or enrolled for, benefits under part A of title XVIII, or enrolled for
				benefits under part B of title XVIII.
								(v)Budget
				neutralityIn no event shall the aggregate spending cap
				established for a State for a waiver period allow for Federal payments to the
				State during the waiver period that exceed the amount of Federal payments to
				the State that would have been made during that period if the State had not
				elected to conduct a comprehensive Medicaid waiver under this subsection during
				the period.
								(C)Adjustment of
				aggregate spending cap for high unemploymentFor purposes of
				subparagraph (B)(i), if the average monthly unemployment rate (as defined in
				paragraph (8)(A)) for a State exceeds 10 percent for any consecutive period of
				at least 6 months occurring during the waiver period, the aggregate spending
				cap applicable to the State for such waiver period shall be equal to 100
				percent of the amount determined under subparagraph (B)(ii).
							(4)Shared savings
				bonuses
							(A)In
				generalThe Secretary shall annually pay each State conducting a
				comprehensive Medicaid waiver under this subsection an amount equal to 25
				percent of the waiver savings determined with respect to a State and a waiver
				period under subparagraph (C).
							(B)Dedicated to
				health careA State that receives a payment under this paragraph
				shall spend not less than 80 percent of the payment on health care services or
				health-related activities for eligible individuals.
							(C)Determination
				of waiver savingsThe Secretary and the Director shall establish
				a process for determining with respect to a State and a waiver period the
				amount of savings achieved by a State for the period. The process shall take
				into account the difference between the aggregate spending cap applicable to
				the State for the waiver period and the total amount expended by the State
				under the waiver for the period.
							(D)Payment; retrospective
				adjustmentThe Secretary
				shall make annual payments under this paragraph on the basis of claims
				submitted by the State for expenses paid by the State for medical assistance
				provided under the waiver, and such other investigation as the Secretary or the
				Director may find necessary, and may reduce or increase the payments as
				necessary to adjust for prior overpayments or under payments under this
				paragraph.
							(5)Duration
							(A)In
				generalA State shall conduct a comprehensive Medicaid waiver
				under this subsection for a 5-year period. Subject to subparagraph (B), a
				comprehensive Medicaid waiver may be renewed for additional 3-year periods upon
				the request of the State, unless within 90 days after receipt of a State
				request for a renewal of a waiver, the Secretary and the Director determine,
				based on the State evaluations required under paragraph (2)(B), that the waiver
				should not be renewed.
							(B)State
				evaluations and target performance goalsFor purposes of
				subparagraph (A), the Secretary and the Director may not renew a waiver unless
				each of the measures or rates selected by the State pursuant to paragraph
				(2)(B) has improved or remained constant during the waiver period.
							(6)Limited
				Secretarial authority; administrative and judicial review
							(A)Certification
				of waiver applications
								(i)In
				generalExcept as provided under clause (ii), the Secretary and
				the Director shall have 90 days from receipt of an application by a State for a
				comprehensive Medicaid waiver to certify the application as satisfying the
				requirements of paragraph (2).
								(ii)InquiriesThe
				Secretary and the Director may submit a single set of inquiries for additional
				information to the State during the initial 90-day period described under
				clause (i). If a State receives a set of inquires, the State shall have up to
				60 days to respond. The Secretary and the Director shall have an additional
				30-day period, starting on the date the Secretary receives a State response to
				a set of inquiries, to make a final determination as to whether the State's
				waiver application may be certified as complying with the requirements of
				paragraph (2).
								(iii)Failure to
				respond by the SecretaryAn application by a State for a
				comprehensive Medicaid waiver shall be deemed certified by the Secretary if the
				Secretary does not submit any inquiries during the initial 90-day review
				period.
								(iv)Effective
				dateA waiver that has been certified by the Secretary (or deemed
				to be certified) may be effective, at the discretion of the State, as of the
				first day of the calendar quarter in which the application for the waiver was
				submitted by the State.
								(B)Denial of
				waiver applications or renewal requests
								(i)In
				generalIf the Secretary and the Director determine that an
				application for a comprehensive Medicaid waiver, or a request for extension of
				an existing comprehensive Medicaid waiver, does not satisfy the requirements of
				paragraph (2), the Secretary shall notify the State of the disapproval by
				written notification, not later than 10 days following the issuance of such
				determination and shall provide a detailed description of the reasons for the
				denial of the waiver to—
									(I)the State that
				submitted the waiver application or extension request;
									(II)the members of
				Congress representing such State; and
									(III)the Committee
				on Finance of the Senate and the Committee on Energy and Commerce of the House
				of Representatives.
									(ii)Administrative
				and judicial review
									(I)Administrative
				reviewWithin 60 days after the date that a State receives notice
				of the denial of a waiver application or extension request, the State may
				appeal the determination to the Departmental Appeals Board established in the
				Department of Health and Human Services. The Departmental Appeals Board shall
				make a final determination with respect to an appeal filed under this
				subparagraph not less than 60 days after the date on which the appeal is
				filed.
									(II)Judicial
				reviewWithin 60 days after the date of a final decision by the
				Board under subclause (I) that is adverse to a State, the State may obtain
				judicial review of the final decision by filing an action in the district court
				of the United States for the judicial district in which the principal or
				headquarters office of the State agency responsible for administering the State
				Medicaid program is located or the United States District Court for the
				District of Columbia.
									(C)Reports
								(i)In
				generalNot later than 2 years after the date on which the
				Secretary and the Director first approve an application for a comprehensive
				Medicaid waiver under this subsection and every 3 years thereafter, the
				Comptroller General of the United States (referred to in this subparagraph as
				the Comptroller) shall submit to the Committee on Finance of the
				Senate and the Committee on Energy and Commerce of the House of Representatives
				a report on the waivers certified as of the date of such report. Each report
				shall include an evaluation of the quality and cost-effectiveness of the
				comprehensive Medicaid waivers in effect during the reporting period in
				providing medical assistance to eligible individuals, as well as the financial
				effort of the waiver on State and Federal budgets.
								(ii)Reporting of
				informationA State with a comprehensive Medicaid waiver under
				this subsection shall provide the Comptroller, in such form and manner as the
				Comptroller may require, with any relevant information regarding the waiver,
				including total expenditures by the State under the waiver, the number of
				individuals provided medical assistance under the waiver, and such other
				information as the Comptroller may require for purposes of preparing the
				reports required under this subparagraph.
								(7)Non-applicationsA
				comprehensive Medicaid waiver shall not apply to—
							(A)the pediatric
				vaccine program under section 1928; and
							(B)limitations on
				total payments to territories under section 1108.
							(8)Outreach and
				education
							(A)State
				awarenessNot later than 30 days after the date of enactment of
				this subsection, the Secretary shall conduct an outreach and education campaign
				to States regarding the availability of comprehensive Medicaid waivers under
				this subsection.
							(B)Public notice
				and commentBefore submitting an application for a comprehensive
				Medicaid waiver, a State shall make the proposed application available to the
				public through such means as the State determines appropriate and allow for a
				reasonable public comment period of not greater than 30 days.
							(C)Public
				awareness of approved waiverA State that has been certified for
				a comprehensive Medicaid waiver shall conduct an outreach and education
				campaign to ensure that health care providers and eligible individuals within
				the State are provided with adequate notice regarding the methods and criteria
				through which the State intends to provide medical assistance under the
				waiver.
							(9)DefinitionsIn
				this subsection:
							(A)Average monthly
				unemployment rateThe term average monthly unemployment
				rate means the average of the monthly number unemployed in the State,
				divided by the average of the monthly civilian labor force in the State,
				seasonally adjusted, as determined based on the most recent monthly
				publications of the Bureau of Labor Statistics of the Department of
				Labor.
							(B)Eligible
				individualThe term eligible individual means, for
				each year during the waiver period—
								(i)any individual
				who, for such year, the State would otherwise be required to provide medical
				assistance to pursuant to—
									(I)section
				1902(a)(10)(A)(i);
									(II)paragraphs (1)
				or (4) of section 1902(e);
									(III)section 1925;
				or
									(IV)section 1931;
				and
									(ii)at the option of
				the State, any individual who, for such year, the State would otherwise provide
				child health assistance to under the State child health plan under title XXI;
				and
								(iii)at the option
				of the State, any individual who is not described in clause (i) or (ii) and who
				satisfies such income, resources, health status, or other criteria as the State
				may establish.
								(C)Medical
				assistanceThe term medical assistance means—
								(i)health care
				coverage (as determined by the State); and
								(ii)rehabilitation
				and other services to help eligible individuals attain or retain capability for
				independence or self-care, such as home and community-based services.
								(D)State Medicaid
				programThe term State Medicaid program means the
				State program for medical assistance provided under a State plan under title
				XIX, including any waiver that has been approved with respect to a State plan
				prior to an application by the State for a comprehensive Medicaid waiver under
				this
				subsection.
							.
			1102.Phased-in
			 elimination of allowable provider taxes under Medicaid
				(a)In
			 generalClause (ii) of
			 section 1903(w)(4)(C) of the Social Security Act (42 U.S.C. 1396b(w)(4)(C)) is
			 amended to read as follows:
					
						(ii)For purposes of clause (i), a
				determination of the existence of an indirect guarantee shall be made under
				paragraph (3)(i) of section 433.68(f) of title 42, Code of Federal Regulations,
				as in effect on November 1, 2006, except that—
							(I)for portions of fiscal years
				beginning on or after January 1, 2008, and before October 1, 2011, 5.5
				percent shall be substituted for 6 percent each place it
				appears;
							(II)for fiscal years 2012 and 2013,
				the percentage specified under such paragraph shall apply;
							(III)for fiscal years 2014 through
				2022, the percentage determined under clause (iii) for the fiscal year shall be
				substituted for 6 percent each place it appears; and
							(IV)for fiscal year 2023 and each
				fiscal year thereafter, 0 percent shall be substituted for
				6 percent each place it appears.
							(iii)For purposes of clause (ii)(III),
				the percentage determined under this clause shall be equal to the percentage
				applicable under subclause (II) or (III) of clause (ii) for the preceding
				fiscal year, reduced by 0.6 percentage
				points.
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 October 1, 2013.
				IIMedicare
			AMedicare Total
			 Health program; Medicare Fee-for-Service program reforms; Reports
				2000.Short title;
			 purpose
					(a)Short
			 titleThis subtitle may be cited as the Medicare Total
			 Health Act of 2013.
					(b)PurposeThe
			 purpose of this subtitle is to amend title XVIII of the Social Security Act to
			 improve the sustainability of the Medicare program by establishing a Total
			 Health system, reforming the Medicare fee-for-service program, and for other
			 purposes.
					IMedicare Total
			 Health program
					2001.Establishment
			 of Medicare Total Health program
						(a)Sunset of
			 Medicare Advantage plansSection 1851(a)(1) of the Social
			 Security Act (42 U.S.C. 1395w–21(a)(1)), in the matter preceding subparagraph
			 (A), is amended by striking Subject to and inserting For
			 plan years beginning prior to January 1, 2017, and subject to.
						(b)EstablishmentPart
			 C of title XVIII of the Social Security Act (42 U.S.C. 1395w–21 et seq.) is
			 amended—
							(1)in the part
			 heading, by striking Medicare+Choice program and inserting
			 Medicare Advantage program;
			 Medicare Total Health Program;
							(2)by inserting
			 before section 1851 the following:
								
									1Medicare
				Advantage program
									;
				and
							(3)by adding at the
			 end the following new subpart:
								
									2Medicare Total
				Health program
										1860C–1.Eligibility, enrollment, and
		  information(a)Eligibility
												(1)In
				generalNotwithstanding section 1851(a)(1) and subject to the
				succeeding provisions of this subpart, each Total Health eligible individual
				(as defined in paragraph (3)) may elect to receive benefits under this
				title—
													(A)through the
				original medicare fee-for-service program under parts A and B, including the
				option to elect qualified prescription drug coverage in accordance with section
				1860D–1; or
													(B)through
				enrollment in a Total Health plan under this subpart.
													(2)Coverage first
				effective January 1, 2017Coverage under the Medicare Total
				Health program shall first be effective on January 1, 2017.
												(3)Total health
				eligible individualFor purposes of this subpart, the term
				Total Health eligible individual means an individual who is
				entitled to benefits under part A and enrolled under part B who resides in a
				Total Health region.
												(4)Types of total
				health plans that may be availableA Total Health plan may be any
				of the types of plans of health insurance described in section 1851(a)(2)(A),
				including a plan for special needs individuals described in clause (ii) of such
				section.
												(b)Enrollment
				process for Total Health plans
												(1)Establishment
				of process
													(A)In
				generalThe Secretary shall establish a process for the
				enrollment, disenrollment, termination, and change of enrollment of Total
				Health eligible individuals in Total Health plans in a manner similar to (and
				coordinated with) the process established under section 1860D–1(b)(1).
													(B)RequirementsExcept
				as otherwise provided in this subsection, the process established under
				subparagraph (A) shall include a residency requirement similar to the residency
				requirement described in section 1851(b)(1) and shall take into account the
				process for exercising choice described in section 1851(c).
													(2)Initial
				enrollment period
													(A)Program
				initiationIn the case of an individual who is a Total Health
				eligible individual as of November 15, 2016, there shall be an initial
				enrollment period beginning on October 15, 2016, and ending on December 7,
				2016.
													(B)Continuing
				periodsIn the case of an individual who first becomes a Total
				Health eligible individual after November 15, 2016, there shall be an initial
				enrollment period which is the same as the period under section
				1851(e)(1).
													(3)Annual,
				coordinated election period
													(A)In
				generalAs part of the process established under paragraph (1),
				each individual who is eligible to make an election under this section may
				change such election during an annual, coordinated election period.
													(B)Annual,
				coordinated election periodFor purposes of this section, the
				term annual, coordinated election period means, with respect to
				2017 and succeeding years, the period beginning on October 15 and ending on
				December 7 of the year before such year.
													(4)Special
				enrollment periodsThe Secretary shall establish special
				enrollment periods that are similar to the special enrollment periods
				established under section 1851(e)(4).
												(5)Special
				rule
													(A)In
				generalNotwithstanding any other provision of law, the process
				established under paragraph (1) shall include, in the case of a Total Health
				eligible individual who has failed to enroll in either the original medicare
				fee-for-service program option or a Total Health plan prior to the beginning of
				a plan year (including a full-benefit dual eligible individual (as defined in
				section 1935(c)(6))), for the enrollment in a Total Health plan with a monthly
				beneficiary premium under section 1860C–7(a) (taking into account any
				adjustment under subparagraph (B) or (C) of section 1860C–7(a)(2) and without
				regard to any adjustment under subparagraph (D) or (E) of such section) that
				does not exceed the base beneficiary premium computed under section
				1860C–7(a)(1).
													(B)Selection of
				plan by the secretaryIn selecting a plan for the enrollment of a
				Total Health eligible individual under subparagraph (A), the Secretary shall
				first attempt to identify the Total Health plan in which the cost-sharing and
				health benefits are most similar to the coverage the individual had in the
				preceding plan year. If there is more than one such plan available, the
				Secretary shall enroll such an individual on a random basis among all such
				plans in the Total Health region. Nothing in the previous sentence shall
				prevent such an individual from declining or changing such enrollment.
													(C)Individuals who
				are not total health eligible individualsThe Secretary shall
				establish procedures under which individuals who are entitled to, or enrolled
				for, coverage under part A or enrolled for coverage under part B (but not
				both), may continue to receive benefits with deductible and coinsurance amounts
				comparable to the benefits, deductible, and coinsurance amounts they would have
				received if this subpart had not been enacted.
													(c)Providing
				information to beneficiaries
												(1)In
				generalThe Secretary shall conduct activities that are designed
				to broadly disseminate information to Total Health eligible individuals (and
				prospective Total Health eligible individuals) regarding the coverage provided
				under this subpart. Such activities shall ensure that such information is first
				made available at least 30 days prior to the initial enrollment period
				described in subsection (b)(2)(A).
												(2)ActivitiesThe
				activities conducted under paragraph (1) shall be similar to the activities
				described in paragraph (2) of section 1860D–1(c) and contain comparative
				information similar to the information described in paragraph (3) of such
				section.
												1860C–2.Total Health plan
		  benefits(a)Requirements
												(1)Qualified total
				health benefitsEach Total Health plan shall provide to
				individuals enrolled under this subpart, through providers and other persons
				that meet the applicable requirements of this title and part A of title XI, a
				qualified Total Health benefits package and qualified prescription drug
				coverage (described in section 1860D–2(a)).
												(2)Definition of
				qualified total health benefits packageFor purposes of this
				subpart, the term qualified Total Health benefits package means
				either of the following:
													(A)Standard health
				benefits coverage with access to negotiated pricesStandard
				health benefits coverage (as defined in subsection (b)) and access to
				negotiated prices under subsection (d).
													(B)Alternative
				total health benefits coverage with at least actuarially equivalent benefits
				and access to negotiated pricesCoverage of health benefits which
				meets the alternative health benefits coverage requirements under subsection
				(c) and access to negotiated prices under subsection (d), but only if the
				benefit design of such coverage is approved by the Secretary, as provided under
				subsection (c).
													(3)Permitting
				supplemental health benefits coverage
													(A)In
				generalSubject to subparagraph (B), a qualified Total Health
				benefits package may include supplemental health benefits coverage consisting
				of either or both of the following:
														(i)Certain
				reductions in cost-sharing
															(I)In
				generalA reduction in the annual deductible or a reduction in
				the coinsurance percentage, or any combination thereof, insofar as such a
				reduction or increase increases the actuarial value of benefits above the
				actuarial value of a basic Total Health benefits package.
															(II)ConstructionNothing
				in this clause shall be construed as affecting the application of subsection
				(c)(3).
															(ii)Additional
				benefitsCoverage of any health care item or service that is not
				covered under the original medicare fee-for-service program option or that is
				eligible for coverage under part D, subject to the approval of the
				Secretary.
														(B)Requirement for
				at least one basic benefits planA Total Health sponsor may not
				offer a Total Health plan that provides supplemental health benefits coverage
				pursuant to subparagraph (A) in an area unless the sponsor also offers a Total
				Health plan in the area that only provides a basic Total Health benefits
				package.
													(4)Basic total
				health benefits packageFor purposes of this subpart, the term
				basic Total Health benefits package means either of the
				following:
													(A)Coverage that
				meets the requirements of paragraph (2)(A).
													(B)Coverage that
				meets the requirements of paragraph (2)(B) but does not have any supplemental
				health benefits coverage described in paragraph (3)(A).
													(5)Application of
				secondary payer provisionsThe provisions of section 1852(a)(4)
				shall apply under this subpart in the same manner as such provisions applied to
				a Medicare Advantage plan.
												(6)ConstructionNothing
				in this subsection shall be construed as changing the computation of incurred
				costs under subsection (b)(3).
												(b)Standard health
				benefits coverageFor purposes of this subpart, the term
				standard health benefits coverage means coverage of benefits under
				the original medicare fee-for-service program option (as defined in section
				1852(a)(1)(B)), including the following requirements:
												(1)DeductibleThe
				coverage has an annual deductible that is equal to the amount of the unified
				deductible for the year under section 1899C.
												(2)20 percent
				coinsuranceThe coverage has coinsurance (for costs above the
				annual deductible specified in paragraph (1) and up to the first threshold
				annual out-of-pocket limit specified in paragraph (3)(B)(i)) that is—
													(A)equal to 20
				percent; or
													(B)actuarially
				equivalent (using processes and methods established by the Secretary) to an
				average expected payment of 20 percent of such costs.
													(3)Protection
				against high out-of-pocket expenditures
													(A)In
				generalThe coverage provides benefits, after the Total Health
				eligible individual has incurred costs (as described in subparagraph (C)) for
				health benefits in a year equal to—
														(i)the first threshold annual out-of-pocket
				limit specified in subparagraph (B)(i) for that year but less than the second
				threshold annual out-of-pocket limit specified in subparagraph (B)(ii) for that
				year, with coinsurance that is equal to 5 percent; and
														(ii)the second threshold annual out-of-pocket
				limit specified in subparagraph (B)(ii) for that year, without
				coinsurance.
														(B)Annual
				out-of-pocket limits specifiedFor purposes of this
				subpart:
														(i)First threshold
				annual out-of-pocket limit specifiedThe first threshold
				annual out-of-pocket limit specified in this clause is equal to the
				first threshold annual out-of-pocket limit for the year specified in section
				1899B(b)(1).
														(ii)Second
				threshold annual out-of-pocket limit specifiedThe second
				threshold annual out-of-pocket limit specified in this clause is equal
				to the second threshold annual out-of-pocket limit for the year specified in
				section 1899B(b)(2).
														(C)ApplicationIn
				applying subparagraph (A), incurred costs shall only include costs incurred
				with respect to health benefits for the annual deductible described in
				paragraph (1) and for cost-sharing described in paragraph (2) or paragraph
				(3)(A)(i), or for benefits that would have otherwise been covered under the
				plan but for the exhaustion of those benefits. Incurred costs do not include
				any costs incurred for health benefits which are not included (or treated as
				being included) under the plan.
													(c)Alternative
				total health benefits coverage requirementsA Total Health plan
				may provide a different benefit design from standard health benefits coverage
				so long as the Secretary determines that the following requirements are met and
				the plan applies for, and receives, the approval of the Secretary for such
				benefit design:
												(1)Assuring at
				least actuarially equivalent coverage
													(A)Assuring
				equivalent value of total coverageThe actuarial value of the
				total coverage is at least equal to the actuarial value of standard health
				benefits coverage.
													(B)Assuring
				equivalent unsubsidized value of coverageThe unsubsidized value
				of the coverage is at least equal to the unsubsidized value of standard health
				benefits coverage. For purposes of this subparagraph, the unsubsidized value of
				coverage is the amount by which the actuarial value of the coverage exceeds the
				subsidy payments with respect to such coverage.
													(C)Assuring
				standard payment for costs below first threshold annual out-of-pocket
				limitThe coverage is designed, based upon an actuarially
				representative pattern of utilization, to provide for the payment, with respect
				to costs incurred up to the first threshold annual out-of-pocket limit
				specified in subsection (b)(3)(B)(i), of an amount equal to at least the
				product of—
														(i)the amount by
				which the costs incurred exceed the deductible described in subsection (b)(1)
				for the year; and
														(ii)100 percent
				minus the coinsurance percentage specified in subsection (b)(2).
														(2)Approval of
				benefit packageThe benefit package is approved by the Secretary
				as containing a comparable range of benefits to standard health benefits
				coverage and meets such other requirements of this subpart as the Secretary may
				specify.
												(3)Maximum
				required deductibleThe deductible under the coverage shall not
				exceed the deductible amount specified under subsection (b)(1) for the
				year.
												(4)Same protection
				against high out-of-pocket expendituresThe coverage provides the
				coverage required under subsection (b)(3).
												(d)Access to
				negotiated prices
												(1)Access
													(A)In
				generalUnder a qualified Total Health benefits package offered
				by a Total Health sponsor offering a Total Health plan, the sponsor shall
				provide enrollees with access to negotiated prices used for payment for covered
				health benefits, regardless of the fact that no benefits may be payable under
				the coverage with respect to such benefits because of the application of a
				deductible or other cost-sharing.
													(B)Negotiated
				pricesFor purposes of this subpart, negotiated prices shall take
				into account negotiated price concessions, such as discounts, direct or
				indirect subsidies, rebates, and direct or indirect remunerations, for covered
				health benefits.
													(2)AuditsTo
				protect against fraud and abuse and to ensure proper disclosures and accounting
				under this part and in accordance with section 1857(d)(2)(B), the Secretary may
				conduct periodic audits, directly or through contracts, of the financial
				statements and records of Total Health sponsors with respect to Total Health
				Plans.
												(3)Application of
				general exclusion provisions
													(A)In
				generalA Total Health plan may exclude from a qualified Total
				Health benefits package any health care item or service—
														(i)for which payment
				would not be made if section 1862(a) applied to this subpart; or
														(ii)which is not
				prescribed in accordance with the Total Health plan or this subpart.
														(B)Reconsideration
				and appealAny exclusion under subparagraph (A) is a
				determination subject to reconsideration and appeal under this subpart.
													(e)Satisfaction of
				requirementsA Total Health plan satisfies the requirements of
				subsection (a) in the same way a Medicare Advantage plan satisfied the
				requirements of section 1852(a)(2).
											1860C–3.Access to a choice of qualified Total
		  Health benefits plans(a)Assuring access to a
				choice of plans
												(1)Choice of at
				least two plans in each areaThe Secretary shall ensure that each
				Total Health eligible individual has available, consistent with paragraph (2),
				a choice of enrollment in at least 2 Total Health plans in the area in which
				the individual resides.
												(2)Requirement for
				different plan sponsorsThe requirement in paragraph (1) is not
				satisfied with respect to an area if only one entity offers all of the
				qualifying plans in the area.
												(b)Flexibility in
				risk assumedIn order to ensure access pursuant to subsection (a)
				in an area the Secretary may approve limited risk plans under section
				1860C–5(g) for the area.
											1860C–4.Beneficiary protections for Total
		  Health plan enrollees(a)Dissemination of
				information
												(1)General
				informationA Total Health sponsor shall disclose, in a clear,
				accurate, and standardized form to each enrollee with a Total Health plan
				offered by the sponsor under this subpart at the time of enrollment and at
				least annually thereafter, the information described in section 1852(c)(1)
				relating to such plan, insofar as the Secretary determines appropriate with
				respect to benefits provided under this subpart, and including the information
				described in section 1860D–4 relating to qualified prescription drug coverage
				under the plan.
												(2)Disclosure upon
				request of general coverage, utilization, and grievance
				informationUpon request of a Total Health eligible individual
				who is eligible to enroll in a Total Health plan, the Total Health sponsor
				offering such plan shall provide information similar (as determined by the
				Secretary) to the information described in section 1852(c)(2) to such
				individual.
												(3)Provision of
				specific informationEach Total Health sponsor offering a Total
				Health plan shall have a mechanism for providing specific information on a
				timely basis to enrollees upon request. Such mechanism shall include access to
				information through the use of a toll-free telephone number and, upon request,
				the provision of such information in writing.
												(4)Claims
				information
													(A)In
				generalA Total Health sponsor offering a Total Health plan must
				furnish to each enrollee in a form easily understandable to such
				enrollees—
														(i)an explanation of
				benefits (in accordance with section 1806(a) or in a comparable manner);
				and
														(ii)when Total
				Health benefits are provided under this subpart, a notice of the benefits in
				relation to—
															(I)the deductible
				described in paragraph (1) of section 1860C–2(b) for the current year;
				and
															(II)the annual
				out-of-pocket limits under paragraph (3) of such section for the current
				year.
															(B)Timing of
				noticesNotices under subparagraph (A)(ii) need not be provided
				more often than as specified by the Secretary.
													(b)Access to
				health care providers
												(1)Assuring
				provider access
													(A)Discounts
				allowed for network providersFor health benefits furnished
				through in-network providers, a Total Health plan may reduce coinsurance or
				copayments for Total Health eligible individuals enrolled in the plan below the
				level otherwise required. In no case shall such a reduction result in an
				increase in payments made by the Secretary under section 1860C–8 to the Total
				Health sponsor of the plan.
													(B)Convenient
				access for network providers
														(i)In
				generalThe Total Health sponsor of the Total Health plan shall
				secure the participation in its network of a sufficient number of health care
				providers that furnish health care items and services under the plan directly
				to patients to ensure convenient access (consistent with rules established by
				the Secretary).
														(ii)Adequate
				emergency accessSuch rules shall include adequate emergency
				access for enrollees.
														(C)Level playing
				fieldSuch a sponsor shall permit enrollees to receive benefits
				through any health care provider participating in the program under this title
				with any differential in charge paid by such enrollees.
													(2)Use of
				standardized technology
													(A)In
				generalThe Total Health sponsor of a Total Health plan shall
				issue (and reissue, as appropriate) such a card (or other technology) that may
				be used by an enrollee to assure access to health benefits under this
				subpart.
													(B)Standards
														(i)In
				generalThe Secretary shall provide for the development,
				adoption, or recognition of standards relating to a standardized format for the
				card or other technology required under subparagraph (A). Such standards shall
				be compatible with part C of title XI and may be based on standards developed
				by an appropriate standard setting organization.
														(ii)ConsultationIn
				developing the standards under clause (i), the Secretary shall consult with
				standard setting organizations determined appropriate by the Secretary.
														(iii)ImplementationThe
				Secretary shall develop, adopt, or recognize the standards under clause (i) by
				such date as the Secretary determines shall be sufficient to ensure that Total
				Health sponsors utilize such standards beginning January 1, 2017.
														(c)Cost and
				utilization management; quality assurance; wellness program
												(1)In
				generalThe Total Health sponsor shall have in place, directly or
				through appropriate arrangements, the following:
													(A)A cost-effective
				health benefits management program, including incentives to reduce costs when
				medically appropriate.
													(B)Quality assurance
				measures and systems to reduce errors and improve the use of health
				benefits.
													(C)A wellness
				program described in paragraph (2).
													(D)A program to
				control fraud, abuse, and waste.
													Nothing in
				this section shall be construed as impairing a Total Health sponsor from
				utilizing cost management tools (including differential payments) under all
				methods of operation.(2)Wellness
				program
													(A)DescriptionA
				wellness program described in this paragraph is a program focused on health
				improvement, disease prevention, and management of chronic conditions for Total
				Health eligible individuals enrolled in a plan under this part to optimize
				health outcomes through improved use of health care items and services and to
				reduce the risk of adverse events.
													(B)ElementsSuch
				program may include elements that promote—
														(i)enhanced enrollee
				understanding to promote the appropriate use of health care items and services
				by enrollees and to reduce the risk of potential adverse events and to improve
				health outcomes through beneficiary education, counseling, and other
				appropriate means;
														(ii)increased
				enrollee adherence with recommended regimens through compliance programs and
				other appropriate means; and
														(iii)detection of
				adverse events and patterns of overuse and underuse of health care items and
				services.
														(C)AssessmentThe
				Total Health sponsor shall have in place a process to assess, at least on a
				quarterly basis, the health benefits use of individuals who are not enrolled in
				the wellness program.
													(D)Wellness
				program enrollmentThe Total Health sponsor shall have in place a
				process to—
														(i)subject to clause
				(ii), automatically enroll plan enrollees in the wellness program required
				under this subsection; and
														(ii)permit plan
				enrolles to opt-out of enrollment in the wellness program.
														(E)Development of
				program in cooperation with physiciansSuch program shall be
				developed in cooperation with physicians.
													(F)Coordination
				with care management plansThe Secretary shall establish
				guidelines for the coordination of any wellness program under this paragraph
				with respect to a targeted beneficiary described in section 1860D–4(c)(2)(A)(i)
				(applied by substituting Total Health eligible individual for
				part D eligible individual) with any care management plan
				established with respect to such beneficiary under a chronic care improvement
				program under section 1807.
													(G)Considerations
				in provider feesThe Total Health sponsor of a Total Health plan
				shall take into account, in establishing fees for entities providing services
				under such plan, the resources used, and time required to, implement the
				wellness program under this paragraph. Each such sponsor shall disclose to the
				Secretary upon request the amount of any such fees.
													(d)Consumer
				satisfaction surveysIn order to provide for comparative
				information under section 1860C–1(c), the Secretary shall conduct consumer
				satisfaction surveys with respect to Total Health sponsors and Total Health
				plans in a manner similar to the manner such surveys were conducted for MA
				organizations and MA plans under subpart 1.
											(e)Grievance
				mechanismEach Total Health sponsor shall provide meaningful
				procedures for hearing and resolving grievances between the sponsor (including
				any entity or individual through which the sponsor provides covered benefits)
				and enrollees with Total Health plans of the sponsor under this part in
				accordance with section 1852(f).
											(f)Coverage
				determinations and reconsiderationsA Total Health sponsor shall
				meet the requirements of paragraphs (1) through (3) of section 1852(g) with
				respect to covered benefits under the Total Health plan offered by the sponsor
				under this subpart in the same manner as such requirements applied to an MA
				organization with respect to covered benefits under an MA plan offered by the
				organization under subpart 1.
											(g)AppealsA
				Total Health sponsor shall meet the requirements of paragraphs (4) and (5) of
				section 1852(g) with respect to benefits in a manner similar (as determined by
				the Secretary) to the manner such requirements applied to an MA organization
				with respect to benefits under the original medicare fee-for-service program
				option under an MA plan. In applying this subsection, only the Total Health
				eligible individual shall be entitled to bring such an appeal.
											(h)Privacy,
				confidentiality, and accuracy of enrollee recordsThe provisions
				of section 1852(h) shall apply to a Total Health sponsor and Total Health plan
				in the same manner as such provisions applied to an MA organization and an MA
				plan.
											(i)Treatment of
				accreditationSubparagraph (A) of section 1852(e)(4) (relating to
				treatment of accreditation) shall apply to a Total Health sponsor under this
				part in the same manner as such subparagraph applied to an MA
				organization.
											(j)Requirements
				with respect to sales and marketing activitiesThe following
				provisions shall apply to a Total Health sponsor (and the agents, brokers, and
				other third parties representing such sponsor) in the same manner as such
				provisions applied to a Medicare Advantage organization (and the agents,
				brokers, and other third parties representing such organization):
												(1)The prohibition
				under section 1851(h)(4)(C) on conducting activities described in section
				1851(j)(1).
												(2)The requirement
				under section 1851(h)(4)(D) to conduct activities described in paragraph (2) of
				section 1851(j) in accordance with the limitations established under such
				section.
												(3)The inclusion of
				the plan type in the plan name under section 1851(h)(6).
												(4)The requirements
				regarding the appointment of agents and brokers and compliance with State
				information requests under subparagraphs (A) and (B), respectively, of section
				1851(h)(7).
												1860C–5.Total Health regions; submission of
		  bids; Total Health plan approval(a)Establishment of
				total health regions; service areas
												(1)Coverage of
				entire total health region
													(A)In
				generalThe service area for a Total Health plan shall consist of
				an entire Total Health region established under paragraph (2).
													(B)No use of
				segments of service areasIn no case may a Total Health plan
				serve only segments of the service area.
													(2)Establishment
				of total health regions
													(A)In
				generalThe Secretary shall establish, and may revise, Total
				Health regions in accordance with the requirements of this paragraph.
													(B)Regions to be
				larger than a single countyTotal Health regions shall include
				more than one county.
													(C)Regions within
				msasAmong counties in a metropolitan statistical area, a Total
				Health region shall include all of the counties located in the same State in
				that metropolitan statistical area.
													(D)Regions outside
				msasAmong counties outside a metropolitan statistical area, a
				Total Health region shall include all of the counties in the same State that
				the Secretary determines are accurate reflections of health care market areas,
				such as health service areas.
													(E)Authority for
				territoriesThe Secretary shall establish, and may revise, Total
				Health regions for areas in States that are not within the 50 States or the
				District of Columbia.
													(3)National
				planNothing in this subsection shall be construed as preventing
				a Total Health plan from being offered in more than one Total Health region
				(including all Total Health regions).
												(b)Submission of
				bids, premiums, and related information
												(1)In
				generalA Total Health sponsor shall submit to the Secretary
				information described in paragraph (2) with respect to each Total Health plan
				it offers. Such information shall be submitted at the same time and in a
				similar manner to the manner in which information described in paragraph (6) of
				section 1854(a) was submitted by an MA organization under paragraph (1) of such
				section.
												(2)Information
				describedThe information described in this paragraph is
				information on the following:
													(A)Benefits
				package providedThe qualified Total Health benefits package
				provided under the plan, including the deductible and other
				cost-sharing.
													(B)Actuarial
				valueThe actuarial value of the qualified Total Health benefits
				package in the Total Health region for a Total Health eligible individual with
				a national average risk profile for the factors described in section
				1860C–8(b)(1)(A) (as specified by the Secretary).
													(C)BidInformation
				on the bid, including an actuarial certification of—
														(i)the basis for the
				actuarial value described in subparagraph (B) assumed in such bid;
														(ii)the portion of
				such bid attributable to a basic Total Health benefits package and, if
				applicable, the portion of such bid attributable to supplemental benefits;
				and
														(iii)administrative
				expenses assumed in the bid.
														(D)Service
				areaThe service area for the plan (as described in subsection
				(a)(1)).
													(E)Level of risk
				assumedWhether the Total Health sponsor requires a modification
				of risk level and, if so, the extent of such modification. Any such
				modification shall apply with respect to all Total Health plans offered by a
				Total Health sponsor in a Total Health region.
													(F)Additional
				informationSuch other information as the Secretary may require
				to carry out this subpart.
													(3)Paperwork
				reduction for offering of total health plans nationally or in multi-region
				areasThe Secretary shall establish requirements for the
				submission of information under this subsection in a manner that promotes the
				offering of such plans in more than one Total Health region (including all
				regions) through the filing of consolidated information.
												(c)Medicare
				fee-for-Service bidFor purposes of this subpart, the bid for
				benefits under the original medicare fee-for-service program option (as defined
				in section 1852(a)(1)(B)) is the dollar amount of the actuarial valuation of
				the benefits under that option for each Total Health region (as determined and
				submitted by the Chief Actuary of the Centers for Medicare & Medicaid
				Services using the same processes used to value Total Health plans under
				subsection (d)).
											(d)Actuarial
				valuation
												(1)ProcessesFor
				purposes of this subpart, the Secretary shall establish processes and methods
				for determining the actuarial valuation of a Total Health benefits package,
				including—
													(A)an actuarial
				valuation of the benefits under the original medicare fee-for-service program
				option (as defined in section 1852(a)(1)(B)) in each service area;
													(B)actuarial
				valuations relating to the qualified Total Health benefits package under
				section 1860C–2(a)(1);
													(C)the use of
				generally accepted actuarial principles and methodologies; and
													(D)applying the same
				methodology for determinations of actuarial valuations under subparagraphs (A)
				and (B).
													(2)Accounting for
				utilizationSuch processes and methods for determining actuarial
				valuation shall take into account the effect that providing a qualified Total
				Health benefits package (rather than benefits under the original medicare
				fee-for-service program option) has on the utilization of health care items and
				services.
												(3)Responsibilities
													(A)Plan
				responsibilitiesTotal Health sponsors are responsible for the
				preparation and submission of actuarial valuations required under this subpart
				for the Total Health plans offered by the sponsor.
													(B)Use of outside
				actuariesUnder the processes and methods established under
				paragraph (1), Total Health sponsors offering a Total Health benefits package
				may use actuarial opinions certified by independent, qualified actuaries to
				establish actuarial values.
													(e)Review of
				information and negotiation
												(1)Review of
				informationThe Secretary shall review the information submitted
				under subsection (b) for the purpose of conducting negotiations under paragraph
				(2).
												(2)Negotiation
				regarding terms and conditionsSubject to subsection (i), in
				exercising the authority under paragraph (1), the Secretary—
													(A)has the authority
				to negotiate the terms and conditions of the proposed bid submitted and other
				terms and conditions of a proposed plan; and
													(B)has authority
				similar to the authority of the Director of the Office of Personnel Management
				with respect to health benefits plans under chapter 89 of title 5, United
				States Code.
													(3)Rejection of
				bidsParagraph (5)(C) of section 1854(a) shall apply with respect
				to bids submitted by a Total Health sponsor under subsection (b) in the same
				manner as such paragraph applied to bids submitted by an MA organization under
				such section 1854(a).
												(f)Approval of
				proposed plans
												(1)In
				generalAfter review and negotiation under subsection (e), the
				Secretary shall approve or disapprove the Total Health plan.
												(2)Requirements
				for approvalThe Secretary may approve a Total Health plan only
				if the Secretary determines the following requirements are met:
													(A)Compliance with
				requirementsThe plan and the Total Health sponsor offering the
				plan comply with the requirements under this subpart, including the provision
				of a qualified Total Health benefits package.
													(B)Actuarial
				determinationsThe plan and Total Health sponsor offering the
				plan meet the requirements under this subpart relating to actuarial
				determinations, including such requirements under section 1860C–2(c).
													(C)Application of
				FEHBP standard
														(i)In
				generalThe portion of the bid submitted under subsection (b)
				that is attributable to basic health benefits coverage is supported by the
				actuarial bases provided under such subsection and reasonably and equitably
				reflects the revenue requirements (as used for purposes of section 1302(8)(C)
				of the Public Health Service Act) for benefits provided under that plan.
														(ii)Supplemental
				coverageThe portion of the bid submitted under subsection (b)
				that is attributable to supplemental health benefits coverage pursuant to
				section 1860C–2(a)(3) is supported by the actuarial bases provided under such
				subsection and reasonably and equitably reflects the revenue requirements (as
				used for purposes of section 1302(8)(C) of the Public Health Service Act) for
				such coverage under the plan.
														(D)Plan
				designThe design of the plan and covered benefits under the plan
				are not likely to substantially discourage enrollment by certain Total Health
				eligible individuals in the plan.
													(g)Application of
				limited risk plans
												(1)Conditions for
				approval of limited risk plansThe Secretary may only approve a
				limited risk plan (as defined in paragraph (4)(A)) for a Total Health region if
				the access requirements under section 1860C–3(a) would not be met for the
				region but for the approval of such a plan.
												(2)RulesThe
				following rules shall apply with respect to the approval of a limited risk plan
				in a Total Health region:
													(A)Limited
				exercise of authorityOnly the minimum number of such plans may
				be approved in order to meet the access requirements under section
				1860C–3(a).
													(B)Maximizing
				assumption of riskThe Secretary shall provide priority in
				approval for those plans bearing the highest level of risk (as computed by the
				Secretary), but the Secretary may take into account the level of the bids
				submitted by such plans.
													(C)No full
				underwriting for limited risk plansIn no case may the Secretary
				approve a limited risk plan under which the modification of risk level provides
				for no (or a de minimis) level of financial risk.
													(3)Acceptance of
				all full risk contractsThere shall be no limit on the number of
				full risk plans that are approved under subsection (e).
												(4)Risk-plans
				definedFor purposes of this subsection:
													(A)Limited risk
				planThe term limited risk plan means a Total Health
				plan that provides a basic Total Health benefits package and for which the
				Total Health sponsor includes a modification of risk level described in
				subparagraph (E) of subsection (b)(2) in the bid submitted for the plan under
				such subsection.
													(B)Full risk
				planThe term full risk plan means a Total Health
				plan that is not a limited risk plan.
													(h)Annual report
				on use of limited risk plansThe Secretary shall submit to
				Congress an annual report that describes instances in which limited risk plans
				were approved under this section. The Secretary shall include in such report
				such recommendations as may be appropriate to limit the need for the provision
				of such plans and to maximize the assumption of financial risk under such
				subsection.
											(i)NoninterferenceIn
				order to promote competition under this part and in carrying out this part, the
				Secretary—
												(1)may not interfere
				with the negotiations between physicians or other health professionals,
				providers, suppliers, drug manufacturers, pharmacies, and Total Health
				sponsors; and
												(2)may not require a
				particular benefit design or formulary, or institute a price structure for the
				reimbursement of covered items and services.
												1860C–6.Requirements for and contracts with
		  Total Health sponsors(a)General
				requirementsEach sponsor of a Total Health plan shall meet the
				following requirements:
												(1)LicensureSubject
				to subsection (c), the sponsor is organized and licensed under State law as a
				risk-bearing entity eligible to offer health insurance or health benefits
				coverage in each State in which it offers a Total Health plan.
												(2)Assumption of
				financial risk for unsubsidized coverage
													(A)In
				generalSubject to subparagraph (B), to the extent that the
				entity is at risk the entity assumes financial risk on a prospective basis for
				benefits that it offers under a Total Health plan.
													(B)Reinsurance
				permittedThe plan sponsor may obtain insurance or make other
				arrangements for the cost of coverage provided to any enrollee to the extent
				that the sponsor is at risk for providing such coverage.
													(3)Solvency for
				unlicensed sponsorsIn the case of a Total Health sponsor that is
				not described in paragraph (1) and for which a waiver has been approved under
				subsection (c), such sponsor shall meet solvency standards established by the
				Secretary under subsection (d).
												(b)Contract
				requirements
												(1)In
				generalThe Secretary shall not permit the enrollment under
				section 1860C–1 in a Total Health plan offered by a Total Health sponsor under
				this subpart, and the sponsor shall not be eligible for payments under section
				1860C–8, unless the Secretary has entered into a contract under this subsection
				with the sponsor with respect to the offering of such plan. Such a contract
				with a sponsor may cover more than one Total Health plan. Such contract shall
				provide that the sponsor agrees to comply with the applicable requirements and
				standards of this subpart and the terms and conditions of payment as provided
				for in this subpart.
												(2)Incorporation
				of certain medicare advantage contract requirementsExcept as
				otherwise provided, the following provisions of section 1857 shall apply to
				contracts under this section in the same manner as such provisions applied to
				contracts under section 1857(a):
													(A)Minimum
				enrollmentParagraphs (1) and (3) of section 1857(b), except
				that—
														(i)the Secretary may
				increase the minimum number of enrollees required under such paragraph (1) as
				the Secretary determines appropriate; and
														(ii)the requirement
				of such paragraph (1) shall be waived during the first contract year with
				respect to an organization in a region.
														(B)Contract period
				and effectivenessSection 1857(c), except that in applying
				paragraph (4)(B) of such section any reference to payment amounts under section
				1853 is deemed a reference to payment amounts under section 1860C–8.
													(C)Protections
				against fraud and beneficiary protectionsSection 1857(d).
													(D)Additional
				contract termsSection 1857(e); except that section 1857(e)(2)
				shall apply as specified to Total Health sponsors and payments to a Total
				Health plan under this subpart shall be treated as expenditures made under this
				subpart. Notwithstanding any other provision of law, information provided to
				the Secretary under the application of section 1857(e)(1) to contracts under
				this section under the preceding sentence—
														(i)may be used for
				the purposes of carrying out this subpart, improving public health through
				research on the utilization, safety, effectiveness, quality, and efficiency of
				health care services (as the Secretary determines appropriate); and
														(ii)shall be made
				available to Congressional support agencies (in accordance with their
				obligations to support Congress as set out in their authorizing statutes) for
				the purposes of conducting Congressional oversight, monitoring, making
				recommendations, and analysis of the program under this title.
														(E)Intermediate
				sanctionsSection 1857(g) (other than paragraph (1)(F) of such
				section), except that in applying such section the reference in section
				1857(g)(1)(B) to section 1854 is deemed a reference to this subpart.
													(F)Procedures for
				terminationSection 1857(h).
													(c)Waiver of
				certain requirements To expand choice
												(1)Authorizing
				waiver
													(A)In
				generalIn the case of an entity that seeks to offer a Total
				Health plan in a State, the Secretary shall waive the requirement of subsection
				(a)(1) that the entity be licensed in that State if the Secretary determines,
				based on the application and other evidence presented to the Secretary, that
				any of the grounds for approval of the application described in paragraph (2)
				have been met.
													(B)Application of
				regional plan waiver ruleIn addition to the waiver available
				under subparagraph (A), the provisions of section 1858(d) shall apply to Total
				Health sponsors under this part in a manner similar to the manner in which such
				provisions applied to MA organizations.
													(2)Grounds for
				approval
													(A)In
				generalThe grounds for approval under this paragraph are—
														(i)subject to
				subparagraph (B), the grounds for approval described in subparagraphs (B), (C),
				and (D) of section 1855(a)(2); and
														(ii)the application
				by a State of any grounds other than those required under Federal law.
														(B)Special
				rulesIn applying subparagraph (A)(i)—
														(i)the ground of
				approval described in section 1855(a)(2)(B) is deemed to have been met if the
				State does not have a licensing process in effect with respect to the Total
				Health sponsor; and
														(ii)for plan years
				beginning before January 1, 2019, if the State does have such a licensing
				process in effect, such ground for approval described in such section is deemed
				to have been met upon submission of an application described in such
				section.
														(3)Application of
				waiver proceduresWith respect to an application for a waiver (or
				a waiver granted) under paragraph (1)(A) of this subsection, the provisions of
				subparagraphs (E), (F), and (G) of section 1855(a)(2) shall apply, except that
				clauses (i) and (ii) of such subparagraph (E) shall not apply in the case of a
				State that does not have a licensing process described in paragraph (2)(B)(i)
				in effect.
												(4)References to
				certain provisionsIn applying provisions of section 1855(a)(2)
				under paragraphs (2) and (3) of this subsection to Total Health plans and Total
				Health sponsors—
													(A)any reference to
				a waiver application under section 1855 shall be treated as a reference to a
				waiver application under paragraph (1)(A) of this subsection; and
													(B)any reference to
				solvency standards shall be treated as a reference to solvency standards
				established under subsection (d) of this section.
													(d)Solvency
				standards for non-Licensed entities
												(1)Establishment
				and publicationThe Secretary, in consultation with the National
				Association of Insurance Commissioners, shall establish and publish, by not
				later than January 1, 2016, financial solvency and capital adequacy standards
				for entities described in paragraph (2).
												(2)Compliance with
				standardsA Total Health sponsor that is not licensed by a State
				under subsection (a)(1) and for which a waiver application has been approved
				under subsection (c) shall meet solvency and capital adequacy standards
				established under paragraph (1). The Secretary shall establish certification
				procedures for such sponsors with respect to such solvency standards in the
				manner described in section 1855(c)(2).
												(e)Licensure does
				not substitute for or constitute certificationThe fact that a
				Total Health sponsor is licensed in accordance with subsection (a)(1) or has a
				waiver application approved under subsection (c) does not deem the sponsor to
				meet other requirements imposed under this subpart for a sponsor.
											(f)Periodic review
				and revision of standards
												(1)In
				generalSubject to paragraph (2), the Secretary may periodically
				review the standards established under this section and, based on such review,
				may revise such standards if the Secretary determines such revision to be
				appropriate.
												(2)Prohibition of
				midyear implementation of significant new regulatory
				requirementsThe Secretary may not implement, other than at the
				beginning of a calendar year, regulations under this section that impose new,
				significant regulatory requirements on a Total Health sponsor or a Total Health
				plan.
												(g)Prohibition of
				state imposition of premium taxes; relation to state lawsThe
				provisions of sections 1854(g) and 1856(b)(3) shall apply with respect to Total
				Health sponsors and Total Health plans under this part in the same manner as
				such provisions applied to MA organizations and MA plans.
											1860C–7.Total Health
		  premiums(a)Monthly beneficiary
				premium
												(1)Base
				beneficiary premiumThe base beneficiary premium under this
				paragraph for a Total Health plan for a month is equal to the product
				of—
													(A)15 percent;
				and
													(B)an amount
				determined by the Secretary to be equal to the 40th percentile of the monthly
				standardized bid amounts (as defined in subsection (c), weighted under
				subsection (b), and adjusted under section 1860C–8(b)(2)) for the service area
				in which the plan is offered.
													(2)Computation of
				monthly beneficiary premium
													(A)In
				generalThe monthly beneficiary premium for a Total Health plan
				is the base beneficiary premium computed under paragraph (1) as adjusted under
				this paragraph.
													(B)Adjustment to
				reflect difference between bid and 40th percentile of the monthly standardized
				bid amount
														(i)Above 40th
				percentileIf the beneficiary enrolls in a plan with a monthly
				standardized bid amount that exceeds the 40th percentile (as determined under
				paragraph (1)(B)), the base beneficiary premium for the month shall be
				increased by the amount of such excess.
														(ii)Below 40th
				percentileIf the beneficiary enrolls in a plan with a monthly
				standardized bid amount that is less than the 40th percentile (as determined
				under paragraph (1)(B)), the base beneficiary premium for the month shall be
				decreased by the amount of such difference. Any reduction under the preceding
				sentence shall not result in a monthly beneficiary premium that is less than
				$0.
														(C)Increase for
				supplemental benefitsThe base beneficiary premium shall be
				increased by the portion of the Total Health approved bid that is attributable
				to supplemental benefits.
													(D)Increase for late enrollment
				penaltyThe base beneficiary
				premium shall be increased by the amount of any late enrollment penalty under
				subsection (e).
													(E)Increase based
				on incomeThe monthly beneficiary premium shall be increased
				pursuant to subsection (f).
													(F)Uniform
				premiumExcept as provided in subparagraphs (D) and (E), the
				monthly beneficiary premium for a Total Health plan in a Total Health region is
				the same for all Total Health eligible individuals enrolled in the plan.
													(b)Weighting of
				bid amounts based on enrollment
												(1)In
				generalFor purposes of subsection (a)(1)(B), the weight for each
				plan in the service area shall be equal to the average number of Total Health
				eligible individuals enrolled in such plan in the reference month (as defined
				in section 1858(f)(4)).
												(2)Special rule
				for 2017For purposes of applying this paragraph for 2017, the
				Secretary shall establish procedures for determining the weighted average under
				paragraph (1) for 2016.
												(c)Standardized
				bid amount definedFor purposes of this subsection, the term
				standardized bid amount means the following:
												(1)Basic coverage
				onlyIn the case of a Total Health plan that provides basic
				health benefits coverage, the Total Health approved bid (as defined in
				subsection (d)).
												(2)Plans offering
				supplemental coverageIn the case of a Total Health plan that
				provides supplemental health benefits coverage, only the portion of the Total
				Health approved bid that is attributable to basic health benefits
				coverage.
												(d)Total health
				approved bid definedFor purposes of this subpart, the term
				Total Health approved bid means—
												(1)with respect to a
				Total Health plan, the bid amount approved for the plan under section
				1860C–5;
												(2)with respect to
				the original medicare fee-for-service program option, the bid described in
				section 1860C–5(c).
												(e)Late enrollment
				penaltyThe monthly beneficiary premium established under
				subsection (a) shall be subject to adjustment in the same manner as the part B
				monthly beneficiary premium computed under section 1839 is subject to
				adjustment under subsection (b) of such section, except that, in applying the
				late enrollment penalty under such subsection, the initial enrollment period of
				the individual shall be the enrollment period under 1860C–1(b)(2) instead of
				the initial enrollment period described in such section 1839(b).
											(f)Increase in
				base beneficiary premium based on income
												(1)In
				generalIn the case of an individual whose modified adjusted
				gross income (as defined in paragraph (2)) exceeds the threshold amount
				applicable under paragraph (2) of section 1839(i) (including application of
				paragraph (5) of such section), the Secretary shall substitute the applicable
				percentage determined under paragraph (3)(C) of section 1839(i) for the
				individual for the calendar year for the percentage described in subsection
				(a)(1)(A).
												(2)Modified
				adjusted gross incomeFor purposes of this subsection, the term
				modified adjusted gross income has the meaning given such term in
				subparagraph (A) of section 1839(i)(4), determined for the taxable year
				applicable under subparagraphs (B) and (C) of such section.
												(3)Determination
				by commissioner of social securityThe Commissioner of Social
				Security shall make any determination necessary to carry out the income-related
				increase in the base beneficiary premium under this subsection.
												(4)Procedures to
				assure correct income-related increase in base beneficiary premium
													(A)Disclosure of
				base beneficiary premiumNot later than September 15 of each year
				beginning with 2016, the Secretary shall disclose to the Commissioner of Social
				Security the amount of the base beneficiary premium (as computed under
				subsection (a)(1)) for the purpose of carrying out the income-related increase
				in the base beneficiary premium under this subsection with respect to the
				following year.
													(B)Additional
				disclosureNot later than October 15 of each year beginning with
				2016, the Secretary shall disclose to the Commissioner of Social Security the
				following information for the purpose of carrying out the income-related
				increase in the base beneficiary premium under this subsection with respect to
				the following year:
														(i)The modified
				adjusted gross income threshold applicable under paragraph (2) of section
				1839(i) (including application of paragraph (5) of such section).
														(ii)The applicable
				percentage determined under paragraph (3)(C) of section 1839(i) (including
				application of paragraph (5) of such section).
														(iii)Any other
				information the Commissioner of Social Security determines necessary to carry
				out the income-related increase in the base beneficiary premium under this
				subsection.
														1860C–8.Premium and cost-sharing support for Total
		  Health eligible individuals(a)Direct subsidy
				paymentThe Secretary shall provide for payment to a Total Health
				sponsor that offers a Total Health plan a direct subsidy for each Total Health
				eligible individual enrolled in a Total Health plan for a month equal
				to—
												(1)the amount of the
				plan’s standardized bid amount (as defined in section 1860C–7(c)), adjusted
				under subsection (b)(1), reduced by
												(2)the base
				beneficiary premium (as computed under paragraph (1) of section 1860C–7(a) and
				as adjusted under paragraph (2)(B) of such section).
												(b)Adjustments
				relating to bids
												(1)Health status
				risk adjustment
													(A)Establishment
				of risk adjustorsThe Secretary shall establish an appropriate
				methodology for adjusting the standardized bid amount under subsection (a)(1)
				to take into account variation in costs for health benefits coverage among
				Total Health plans based on the differences in actuarial risk of different
				enrollees being served. Any such risk adjustment shall be designed in a manner
				so as not to result in a change in the aggregate amounts payable to such plans
				under subsection (a) and through that portion of the monthly beneficiary Total
				Health premiums described in subsection (a)(2).
													(B)ConsiderationsIn
				establishing the methodology under subparagraph (A), the Secretary may take
				into account the similar methodologies used under section 1853(a)(3) to adjust
				payments to MA organizations for benefits under the original medicare
				fee-for-service program option.
													(C)Data
				collectionIn order to carry out this paragraph, the Secretary
				shall require Total Health sponsors to submit data regarding claims that can be
				linked at the individual level to data under this title and such other
				information as the Secretary determines necessary.
													(D)PublicationAt
				the time of publication of risk adjustment factors under section
				1860D–15(c)(1)(D), the Secretary shall publish the risk adjusters established
				under this paragraph for the succeeding year.
													(2)Geographic
				adjustment
													(A)In
				generalSubject to subparagraph (B), for purposes of section
				1860C–7(a)(1)(B), the Secretary shall establish an appropriate methodology for
				adjusting the amount determined under such section to take into account
				differences in prices for covered health benefits among Total Health
				regions.
													(B)De minimis
				ruleIf the Secretary determines that the price variations
				described in subparagraph (A) among Total Health regions are de minimis, the
				Secretary shall not provide for adjustment under this paragraph.
													(C)Budget neutral
				adjustmentAny adjustment under this paragraph shall be applied
				in a manner so as to not result in a change in the aggregate payments made
				under this subpart that would have been made if the Secretary had not applied
				such adjustment.
													(c)Payment
				methods
												(1)In
				generalPayments under this section shall be based on such a
				method as the Secretary determines. The Secretary may establish a payment
				method by which interim payments of amounts under this section are made during
				a year based on the Secretary’s best estimate of amounts that will be payable
				after obtaining all of the information.
												(2)Requirement for
				provision of information
													(A)RequirementPayments
				under this section to a Total Health sponsor are conditioned upon the
				furnishing to the Secretary, in a form and manner specified by the Secretary,
				of such information as may be required to carry out this section.
													(B)Restriction on
				use of informationInformation disclosed or obtained pursuant to
				subparagraph (A) may be used by officers, employees, and contractors of the
				Department of Health and Human Services only for the purposes of, and to the
				extent necessary in, carrying out this section.
													(3)Source of
				paymentsPayments under this section shall be made from the
				Federal Hospital Insurance Trust Fund under section 1817 and the Federal
				Supplementary Medical Insurance Trust Fund under section 1841, in such
				proportion as the Secretary determines appropriate.
												(4)Application of
				enrollee adjustmentThe provisions of section 1853(a)(2) shall
				apply to payments to Total Health sponsors under this section in the same
				manner as they applied to payments to MA organizations under section
				1853(a).
												(d)Plans at risk
				for entire amount of benefitsA Total Health sponsor that offers
				a plan under this subpart shall be at full financial risk for the provision of
				benefits under such plan.
											(e)Disclosure of
				information
												(1)In
				generalEach contract under this subpart shall provide
				that—
													(A)the Total Health
				sponsor offering a Total Health plan shall provide the Secretary with such
				information as the Secretary determines is necessary to carry out this section;
				and
													(B)the Secretary
				shall have the right in accordance with section 1857(d)(2)(B) (as applied under
				section 1860C–6(b)(2)(C)) to inspect and audit any books and records of a Total
				Health sponsor that pertain to the information regarding costs provided to the
				Secretary under subparagraph (A).
													(2)Restriction on
				use of informationInformation disclosed or obtained pursuant to
				the provisions of this section may be used—
													(A)by officers,
				employees, and contractors of the Department of Health and Human Services for
				the purposes of, and to the extent necessary in—
														(i)carrying out this
				section; and
														(ii)conducting
				oversight, evaluation, and enforcement under this title; and
														(B)by the Attorney
				General and the Comptroller General of the United States for the purposes of,
				and to the extent necessary in, carrying out health oversight
				activities.
													1860C–9.Exemption for MSA
		  plans(a)In
				generalNone of the provisions in this subpart shall apply to an
				MSA plan (as defined in section 1859(b)(3)) and an MSA plan may not be a Total
				Health plan.
											(b)Continuing
				availabilityNotwithstanding any other provision of law, the
				Secretary shall establish procedures under which—
												(1)MSA plans may
				continue to operate on and after January 1, 2017; and
												(2)individuals who
				would have been eligible to enroll in those plans prior to such date continue
				to be eligible to enroll in such a plan.
												1860C–10.Special rules for employer-sponsored
		  programs(a)Subsidy
				payment
												(1)In
				generalThe Secretary shall provide in accordance with this
				subsection for payment to the sponsor of a qualified retiree health benefits
				plan (as defined in paragraph (2)) of a special subsidy payment equal to the
				amount specified in paragraph (3) for each qualified covered retiree under the
				plan (as defined in paragraph (4)). This subsection constitutes budget
				authority in advance of appropriations Acts and represents the obligation of
				the Secretary to provide for the payment of amounts provided under this
				section.
												(2)Qualified
				retiree health benefits plan definedFor purposes of this
				subsection, the term qualified retiree health benefits plan means
				employment-based retiree health coverage (as defined in subsection (c)(1)) if,
				with respect to a Total Health eligible individual who is a participant or
				beneficiary under such coverage, the following requirements are met:
													(A)Attestation of
				actuarial equivalence to standard coverageThe sponsor of the
				plan provides the Secretary, annually or at such other time as the Secretary
				may require, with an attestation that the actuarial value of health benefits
				coverage under the plan (as determined using the processes and methods
				described in section 1860C–5(d)) is at least equal to the actuarial value of
				standard health benefits coverage.
													(B)AuditsThe
				sponsor of the plan, or an administrator of the plan designated by the sponsor,
				shall maintain (and afford the Secretary access to) such records as the
				Secretary may require for purposes of audits and other oversight activities
				necessary to ensure the adequacy of health benefits coverage and the accuracy
				of payments made under this section. The provisions of section 1860C–2(d)(2)
				shall apply to such information under this section (including such actuarial
				value and attestation) in a manner similar to the manner in which they apply to
				financial records of Total Health sponsors.
													(C)Provision of
				disclosure regarding health benefits coverage
														(i)In
				generalEach entity that offers employment-based retiree health
				coverage shall provide for disclosure, in a form, manner, and time consistent
				with standards established by the Secretary, to the Secretary and Total Health
				eligible individuals of whether the coverage meets the requirement of
				subparagraph (A) or whether such coverage is changed so it no longer meets such
				requirement.
														(ii)Disclosure of
				non-qualified coverageIn the case of such coverage that does not
				meet such requirement, the disclosure to Total Health eligible individuals
				under this subparagraph shall include information regarding the fact that
				because such coverage does not meet such requirement there are limitations on
				the periods in a year in which the individuals may enroll under a Total Health
				plan.
														(iii)Waiver of
				requirementIn the case of a Total Health eligible individual who
				was enrolled in employment-based retiree health coverage which does not meet
				the requirement of subparagraph (A), the individual may apply to the Secretary
				to have such coverage treated as a qualified retiree health benefits plan if
				the individual establishes that the individual was not adequately informed that
				such coverage did not meet such requirement.
														(3)Employer and
				union special subsidy amounts
													(A)In
				generalFor purposes of this subsection, the special subsidy
				payment amount under this paragraph for a qualifying covered retiree for a
				coverage year enrolled with the sponsor of a qualified retiree health benefits
				plan is, for the portion of the retiree’s gross covered retiree plan-related
				health benefits costs (as defined in subparagraph (C)(ii)) for such year that
				exceeds the cost threshold amount specified in subparagraph (B) and does not
				exceed the cost limit under such subparagraph, an amount equal to 28 percent of
				the allowable retiree costs (as defined in subparagraph (C)(i)) attributable to
				such gross covered retiree plan-related health benefits costs.
													(B)Cost threshold
				and cost limit applicable
														(i)In
				generalSubject to clause (ii)—
															(I)the cost
				threshold under this subparagraph is equal to $250 for plan years that end in
				2017; and
															(II)the cost limit
				under this subparagraph is equal to $5,000 for plan years that end in
				2017.
															(ii)IndexingThe
				cost threshold and cost limit amounts specified in subclauses (I) and (II) of
				clause (i) for a plan year that ends after 2017 shall be adjusted in the same
				manner as the unified deductible and the annual out-of-pocket limits,
				respectively, are annually adjusted under sections 1899B and 1899C.
														(C)DefinitionsFor
				purposes of this paragraph:
														(i)Allowable
				retiree costsThe term allowable retiree costs
				means, with respect to gross covered health benefits costs under a qualified
				retiree health benefits plan by a plan sponsor, the part of such costs that are
				actually paid (net of discounts, chargebacks, and average percentage rebates)
				by the sponsor or by or on behalf of a qualifying covered retiree under the
				plan.
														(ii)Gross covered
				retiree plan-related health benefits costsThe term gross
				covered retiree plan-related health benefits costs means, with respect
				to a qualifying covered retiree enrolled in a qualified retiree health benefits
				plan during a coverage year, the costs incurred under the plan, not including
				administrative costs, but including costs directly related to the furnishing of
				health benefits items and services during the year. Such costs shall be
				determined whether they are paid by the retiree or under the plan.
														(iii)Coverage
				yearThe term coverage year has the meaning given
				such term in section 1860D–15(b)(4) (as applied by substituting covered
				health benefits for covered part D drugs).
														(4)Qualifying
				covered retiree definedFor purposes of this subsection, the term
				qualifying covered retiree means a Total Health eligible
				individual who is not enrolled in a Total Health plan but is covered under a
				qualified retiree health benefits plan.
												(5)Payment
				methods, including provision of necessary informationThe
				provisions of section 1860C–8(c) (including paragraph (2) of such section,
				relating to requirement for provision of information) shall apply to payments
				under this subsection in a manner similar to the manner in which they apply to
				payments under section 1860C–8.
												(6)ConstructionNothing
				in this subsection shall be construed as—
													(A)precluding a
				Total Health eligible individual who is covered under employment-based retiree
				health coverage from enrolling in a Total Health plan;
													(B)precluding such
				employment-based retiree health coverage or an employer or other person from
				paying all or any portion of any premium required for coverage under a Total
				Health plan on behalf of such an individual;
													(C)preventing such
				employment-based retiree health coverage from providing coverage—
														(i)that is better
				than standard health benefits coverage to retirees who are covered under a
				qualified retiree health benefits plan; or
														(ii)that is
				supplemental to the benefits provided under a Total Health plan, including
				benefits to retirees who are not covered under a qualified retiree health
				benefits plan but who are enrolled in such a Total Health plan; or
														(D)preventing
				employers from providing for flexibility in benefit design and provider access
				provisions, without regard to the requirements for basic health benefits
				coverage, so long as the actuarial equivalence requirement of paragraph (2)(A)
				is met.
													(b)Application of
				Medicare Advantage waiver authorityThe provisions of section
				1857(i) shall apply with respect to Total Health plans in relation to
				employment-based retiree health coverage in a manner similar to the manner in
				which they applied to an MA plan in relation to employers, including
				authorizing the establishment of separate premium amounts for enrollees in a
				Total Health plan by reason of such coverage and limitations on enrollment to
				Total Health eligible individuals enrolled under such coverage.
											(c)DefinitionsFor
				purposes of this section:
												(1)Employment-based
				retiree health coverageThe term employment-based retiree
				health coverage means health insurance or other coverage of health care
				costs (whether provided by voluntary insurance coverage or pursuant to
				statutory or contractual obligation) for Total Health eligible individuals (or
				for such individuals and their spouses and dependents) under a group health
				plan based on their status as retired participants in such plan.
												(2)SponsorThe
				term sponsor means a plan sponsor, as defined in section (16)(B)
				of the Employee Retirement Income Security Act of 1974, in relation to a group
				health plan, except that, in the case of a plan maintained jointly by one
				employer and an employee organization and with respect to which the employer is
				the primary source of financing, such term means such employer.
												(3)Group health
				planThe term group health plan includes such a plan
				as defined in section 607(1) of the Employee Retirement Income Security Act of
				1974 and also includes the following:
													(A)Federal and
				state governmental plansSuch a plan established or maintained
				for its employees by the Government of the United States, by the government of
				any State or political subdivision thereof, or by any agency or instrumentality
				of any of the foregoing, including a health benefits plan offered under chapter
				89 of title 5, United States Code.
													(B)Collectively
				bargained plansSuch a plan established or maintained under or
				pursuant to one or more collective bargaining agreements.
													(C)Church
				plansSuch a plan established and maintained for its employees
				(or their beneficiaries) by a church or by a convention or association of
				churches which is exempt from tax under section 501 of the Internal Revenue
				Code of 1986.
													1860C–11.Coordination with State Medicaid
		  programs(a)Application
												(1)In
				generalSubject to subsection (c)(2), a State may apply to the
				Secretary for the waiver of any or all requirements described in this subpart
				for plan years beginning on or after January 1, 2017, with respect to a Total
				Health plan offered within the State for the purpose of coordinating that plan
				with its State plan under title XIX to ensure—
													(A)dually eligible
				individuals have full access to the services to which they are entitled;
													(B)the development
				of innovative care coordination and integration models; and
													(C)the elimination
				of financial misalignments that lead to poor quality and cost-shifting.
													(2)RequirementsSuch
				application shall—
													(A)be filed at such
				time and in such manner as the Secretary may require;
													(B)contain such
				information as the Secretary may require, including—
														(i)a
				comprehensive description of the proposal and program to implement a plan
				meeting the requirements for a waiver under this section; and
														(ii)an analysis of
				the proposal demonstrating that the plan will not increase Federal Government
				expenditures; and
														(C)provide an
				assurance that, if approved, the Total Health sponsor will offer the plan that
				is the subject of the proposal.
													(3)Waiver
				consideration and transparency
													(A)In
				generalAn application for a waiver under this section shall be
				considered by the Secretary in accordance with the regulations described in
				subparagraph (B).
													(B)RegulationsNot
				later than 180 days after the date of enactment of this subpart, the Secretary
				shall promulgate regulations relating to waivers under this section that
				provide—
														(i)a
				process for public notice and comment sufficient to ensure a meaningful level
				of public input;
														(ii)a process for
				the submission of an application for the waiver;
														(iii)a process for
				the submission to the Secretary of periodic reports by the State concerning the
				implementation of the program under the waiver; and
														(iv)a process for
				the periodic evaluation by the Secretary of the program under the
				waiver.
														(C)ReportThe
				Secretary shall annually report to Congress concerning actions taken by the
				Secretary with respect to applications for waivers under this section.
													(4)State option to
				be a total health sponsorFor purposes of this section, a State
				may elect to be the sponsor of a Total Health plan for residents of the State
				who are eligible for benefits under this title and title XIX or to apply on
				behalf of a Total Health sponsor offering a Total Health plan in the
				State.
												(5)Coordinated
				waiver processThe Secretary shall develop a process for
				coordinating and consolidating the waiver processes applicable under the
				provisions of this section to ensure that individuals eligible to enroll in a
				plan offered under the waiver are initially able to do so during an annual,
				coordinated election period.
												(b)Granting of
				waivers
												(1)In
				generalThe Secretary may grant a request for a waiver under
				subsection (a)(1) only if the Secretary determines that the proposed Total
				Health plan—
													(A)will provide
				coverage that is at least as comprehensive as the coverage described in section
				1860C–2(a)(1) as certified by Office of the Actuary of the Centers for Medicare
				& Medicaid Services;
													(B)will provide
				coverage and cost-sharing protections against excessive out-of-pocket spending
				that are at least as affordable as the provisions of this subtitle would
				provide; and
													(C)will not increase
				the Federal deficit.
													(c)Scope of
				waiver
												(1)In
				generalSubject to paragraph (2), the Secretary shall determine
				the scope of a waiver granted with respect to a Total Health plan under
				subsection (a)(1).
												(2)LimitationThe
				Secretary may only waive provisions under this title and titles II, XI, XIX,
				and XXI under a waiver under this section.
												(d)Determinations
				by the secretary
												(1)Time for
				determinationThe Secretary shall make a determination under
				subsection (a)(1) not later than 180 days after the receipt of an application
				from a State under such subsection.
												(2)Effect of
				determination
													(A)Granting of
				waiversIf the Secretary determines to grant a waiver under
				subsection (a)(1), the Secretary shall notify the Total Health sponsor involved
				of such determination and the terms and effectiveness of such waiver.
													(B)Denial of
				waiverIf the Secretary determines a waiver should not be granted
				under subsection (a)(1), the Secretary shall notify the Total Health sponsor
				involved, including the reasons therefor.
													(e)Term of
				waiverNo waiver under this section may extend over a period of
				longer than 5 years unless the Total Health sponsor requests continuation of
				such waiver, and such request shall be deemed granted unless the Secretary,
				within 90 days after the date of the submission of the request to the
				Secretary, either denies such request in writing or informs the State in
				writing with respect to any additional information that is needed in order to
				make a final determination with respect to the request.
											1860C–12.Definitions and miscellaneous
		  provisions(a)DefinitionsFor
				purposes of this subpart:
												(1)Basic health
				benefits coverageThe term basic health benefits
				coverage means coverage of the health care items and services for which
				payment may be made under the original medicare fee-for-service program
				option.
												(2)Insurance
				riskThe term insurance risk means, with respect to
				a participating health care provider, risk of the type commonly assumed only by
				insurers licensed by a State and does not include payment variations designed
				to reflect performance-based measures of activities within the control of the
				health care provider.
												(3)MA plan;
				Medicare Advantage planThe terms MA plan and
				Medicare Advantage plan have the meaning given such terms in
				section 1859(b)(1).
												(4)Original
				medicare fee-for-service program optionThe term original
				medicare fee-for-service program option means the original medicare
				fee-for-service program under parts A and B, as modified by this
				subpart.
												(5)Standard health
				benefits coverageThe term standard health benefits
				coverage has the meaning given such term in section 1860C–2(b).
												(6)Total health
				eligible individualThe term Total Health eligible
				individual has the meaning given such term in section
				1860C–1(a)(3).
												(7)Total health
				planThe term Total Health plan means health
				benefits coverage that is offered—
													(A)under a policy,
				contract, or plan that has been approved under section 1860C–5(f); and
													(B)by a Total Health
				sponsor pursuant to, and in accordance with, a contract between the Secretary
				and the sponsor under section 1860C–6(b).
													(8)Total health
				sponsorThe term Total Health sponsor means a
				nongovernmental entity that is certified under this subpart as meeting the
				requirements and standards of this subpart for such a sponsor.
												(b)Application of
				subpart 1 provisions and regulations under this subpartFor
				purposes of applying provisions of subpart 1 under this subpart (and
				regulations implementing such provisions) with respect to a Total Health plan
				and a Total Health sponsor, unless otherwise provided in this subpart, and to
				the extent consistent with this subpart, such provisions (and regulations
				implementing such provisions) shall be applied as the provisions (and
				regulations) applied for plan years beginning prior to January 1, 2017, and as
				if—
												(1)any reference to
				a Medicare Advantage plan or an MA plan included a reference to a Total Health
				plan;
												(2)any reference to
				an MA organization or a provider-sponsored organization included a reference to
				a Total Health sponsor;
												(3)any reference to
				a contract under section 1857 included a reference to a contract under section
				1860C–6(b);
												(4)any reference to
				subpart 1 included a reference to this subpart; and
												(5)any reference to
				an election period under section 1851 were a reference to an enrollment period
				under section
				1860C–1.
												.
							2002.Replacement
			 of part B premium with Medicare Total Health program plan premium; other
			 technical and conforming amendments
						(a)Replacement of
			 part b premium with Medicare total health program plan
			 premiumSection 1839 of the Social Security Act (42 U.S.C. 1395r)
			 is amended—
							(1)in subsection
			 (a)(2), by striking The monthly premium and inserting
			 Subject to subsection (j),; and
							(2)by adding at the
			 end the following new subsection:
								
									(j)Replacement of
				part b premium with Medicare Total Health program plan premium
										(1)In
				generalNotwithstanding the preceding provisions of this section,
				except as provided in paragraph (2), on and after January 1, 2017, in lieu of
				the premium otherwise applicable under this section, the monthly premium of
				each Total Health eligible individual (as defined in section 1860C–1(a)(3))
				shall be the monthly beneficiary premium determined under section 1860C–7 for
				the Total Health plan or the original medicare fee-for-service program option
				and the plan year involved.
										(2)Individuals
				enrolled for coverage under part b onlyIndividuals enrolled
				under this part only (and not entitled to, or enrolled for, benefits under part
				A) shall pay the premium that would have been calculated under this section but
				for the enactment of this subsection.
										(3)Crediting of
				premiumsPremiums paid by each Total Health eligible individual
				enrolled in the original medicare fee-for-service program option (as defined in
				section 1860E–13(a)(4)), shall be deposited in the Treasury to the credit of
				the Federal Supplementary Medical Insurance Trust Fund under section
				1841.
										.
							(b)Other technical
			 and conforming amendmentsNot later than 6 months after the date
			 of the enactment of this Act, the Secretary of Health and Human Services shall
			 submit to the appropriate committees of Congress a legislative proposal
			 providing for such technical and conforming amendments in the law as are
			 required by the provisions of this part and part II.
						IIMedicare
			 fee-for-Service reforms 
					2011.Medicare
			 protection against high out-of-pocket expenditures for fee-for-service
			 benefitsTitle XVIII of the
			 Social Security Act (42 U.S.C. 1395 et seq.) is amended by adding at the end
			 the following new section:
						
							1899B.Protection against high out-of-pocket
		  expenditures(a)In
				generalNotwithstanding any
				other provision of this title, in the case of an individual entitled to, or
				enrolled for, benefits under part A or enrolled in part B, if the amount of the
				out-of-pocket cost-sharing of such individual for a year (beginning with 2015)
				equals or exceeds—
									(1)the first threshold annual out-of-pocket
				limit under subsection (b)(1) but is less than the second threshold annual
				out-of-pocket limit under subsection (b)(2) for that year, section 1899D(a)
				shall be applied by substituting 5 percent for 20
				percent; and
									(2)the second threshold annual out-of-pocket
				limit under subsection (b)(2) for that year, there shall not be any additional
				reduction under section 1899D for the remainder of the year (and the individual
				shall not be responsible for additional out-of-pocket cost-sharing incurred
				during that year).
									(b)Amount of
				annual out-of-Pocket limits
									(1)First threshold
				annual out-of-pocket limitThe amount of the first threshold
				annual out-of-pocket limit under this subsection shall be—
										(A)for 2015, $5,500;
				or
										(B)for a subsequent
				year, the amount specified in this subsection for the preceding year increased
				or decreased by the percentage change in the Chained Consumer Price Index for
				All Urban Consumers for the 12-month period ending with June of such preceding
				year (as published in its initial form by the Bureau of Labor Statistics of the
				Department of Labor as of the end of such period).
										(2)Second
				threshold annual out-of-pocket limitThe amount of the second
				threshold annual out-of-pocket limit under this subsection shall be—
										(A)for 2015, $7,500;
				or
										(B)for a subsequent
				year, the amount specified in this subsection for the preceding year increased
				or decreased by the percentage change in the Chained Consumer Price Index for
				All Urban Consumers for the 12-month period ending with June of such preceding
				year (as published in its initial form by the Bureau of Labor Statistics of the
				Department of Labor as of the end of such period).
										(3)RoundingIf any amount determined under subparagraph
				(A) or (B) is not a multiple of $5, such amount shall be rounded to the nearest
				multiple of $5.
									(c)Out-of-Pocket
				cost-Sharing defined
									(1)In
				generalSubject to paragraphs (2) and (3), in this section, the
				term out-of-pocket cost-sharing means, with respect to an
				individual, the amount of the expenses incurred by the individual that are
				attributable to—
										(A)deductibles,
				coinsurance and copayments applicable under part A or B; or
										(B)for items and
				services that would have otherwise been covered under part A or B but for the
				exhaustion of those benefits.
										(2)Certain costs
				not included
										(A)Non-covered
				items and servicesExpenses incurred for items and services which
				are not included (or treated as being included) under part A or B shall not be
				considered incurred expenses for purposes of determining out-of-pocket
				cost-sharing under paragraph (1).
										(B)Items and services not furnished on an
				assignment-related basisIf
				an item or service is furnished to an individual under this title and is not
				furnished on an assignment-related basis, any additional expenses the
				individual incurs above the amount the individual would have incurred if the
				item or service was furnished on an assignment-related basis shall not be
				considered incurred expenses for purposes of determining out-of-pocket
				cost-sharing under paragraph (1).
										(3)Source of
				paymentFor purposes of paragraph (1), the Secretary shall
				consider expenses to be incurred by the individual without regard to whether
				the individual or another person, including a State program or other
				third-party coverage, has paid for such expenses.
									(d)Announcement of
				annual out-of-Pocket limit and unified deductibleThe Secretary
				shall (beginning in 2014) announce (in a manner intended to provide notice to
				all interested parties) the annual out-of-pocket limit under this section and
				the unified deductible under section 1899C that will be applicable for the
				succeeding
				year.
								.
					2012.Unified
			 Medicare deductible
						(a)In
			 generalTitle XVIII of the Social Security Act (42 U.S.C. 1395 et
			 seq.), as amended by section 2011, is amended by adding at the end the
			 following new section:
							
								1899C.Unified part A and B deductible(a)In
				generalNotwithstanding any other provision of this title,
				subject to subsection (d), for a year (beginning with 2015), in the case of an
				individual entitled to, or enrolled for, benefits under part A or enrolled in
				part B—
										(1)the amount
				otherwise payable under part A and the total amount of expenses incurred by the
				individual during a year which would (except for this section) constitute
				incurred expenses for which benefits payable under section 1833(a) are
				determinable, shall be reduced by the amount of the unified deductible under
				subsection (b); and
										(2)the individual
				shall be responsible for payment of such amount.
										(b)Amount of
				unified deductible
										(1)In
				generalThe amount of the unified deductible under this section
				shall be—
											(A)for 2015, $550;
				or
											(B)for a subsequent
				year, the amount specified in this subsection for the preceding year increased
				or decreased by the percentage change in the Chained Consumer Price Index for
				All Urban Consumers for the 12-month period ending with June of such preceding
				year (as published in its initial form by the Bureau of Labor Statistics of the
				Department of Labor as of the end of such period).
											(2)RoundingIf
				any amount determined under paragraph (1) is not a multiple of $5, such amount
				shall be rounded to the nearest multiple of $5.
										(c)Application to
				all items and servicesThe unified deductible under this section
				for a year shall be applied as follows:
										(1)With respect to
				items and services covered under part A, such unified deductible shall be
				applied on the basis of the amount that is payable for such items and services
				without regard to any copayments or coinsurance and before the application of
				any such copayments or coinsurance.
										(2)With respect to
				items and services covered under part B, such unified deductible shall be
				applied on the basis of the total amount of the expenses incurred by the
				individual during a year which would, except for the application of the unified
				deductible, constitute incurred expenses for which items and services are
				payable under part B, without regard to any copayments or coinsurance and
				before the application of any such copayments or coinsurance.
										(3)(A)Except as provided in
				subparagraph (B), such unified deductible shall be applied with respect to all
				items and services covered under parts A and B and in lieu of the deductibles
				described in sections 1813(b) and 1833(b) or otherwise.
											(B)The deductible applicable to blood
				under sections 1813 and 1833 shall apply to blood instead of such unified
				deductible.
											(d)Treatment of
				individuals not enrolled in both parts A and BThe Secretary
				shall establish procedures under which an individual who entitled to, or
				enrolled for, benefits under part A or enrolled in part B (but not both) will
				continue to be subject to a deductible under this title that is comparable to
				the deductible the individual would have been subject to if this section had
				not been
				enacted.
									.
						(b)Clarification
			 regarding application under medicare advantageSection
			 1852(a)(1)(B)(iii) of the Social Security Act (42 U.S.C.
			 1395w–22(a)(1)(B)(iii)) is amended by adding at the end the following new
			 sentence: For plan years 2015 and 2016, the preceding sentence shall be
			 applied to take into account the application of sections 1899B, 1899C, and
			 1899D..
						2013.Uniform
			 Medicare coinsurance rate
						(a)In
			 generalTitle XVIII of the
			 Social Security Act (42 U.S.C. 1395 et seq.), as amended by sections 2011 and
			 2012, is amended by adding at the end the following new section:
							
								1899D.Uniform part A and B coinsurance rate(a)In
				generalNotwithstanding any other provision of this title, in the
				case of an individual entitled to, or enrolled for, benefits under part A or
				enrolled in part B, after the application of the unified deductible under
				section 1899C and subject to the limit on annual out-of-pocket expenses under
				section 1899B, the amount otherwise payable under part A and the total amount
				of expenses incurred by the individual during a year (beginning in 2015) which
				would (except for this section) constitute incurred expenses for which benefits
				are payable under part B, shall be reduced by a coinsurance of 20 percent of
				such amount.
									(b)Application to
				all items and servicesThe uniform coinsurance under this section
				for a year shall be applied as follows:
										(1)With respect to
				items and services covered under part A, such uniform coinsurance shall be
				applied on the basis of the amount that is payable for such items and
				services.
										(2)With respect to
				items and services covered under part B, such uniform coinsurance shall be
				applied on the basis of the total amount of the expenses incurred by the
				individual during a year which would, except for the application of the unified
				deductible, constitute incurred expenses from which items and services are
				payable under part B.
										(3)(A)Except as provided in
				subparagraph (B), such uniform coinsurance shall be applied with respect to all
				items and services covered under parts A and B and in lieu of any other
				copayments or coinsurance under such parts.
											(B)Coinsurance for blood under this title
				shall be determined under the rules that were applicable to blood on December
				31, 2014, rather than under this
				section.
											.
						(b)Conforming
			 amendments
							(1)Section 1813 of
			 the Social Security Act (42 U.S.C. 1395e) is amended—
								(A)in subsection
			 (a), by inserting Subject to sections 1899B, 1899C, and 1899D:
			 before paragraph (1); and
								(B)in subsection (b), by inserting
			 Subject to sections 1899B, 1899C, and 1899D: before paragraph
			 (1).
								(2)Section 1833 of
			 the Social Security Act (42 U.S.C. 1395l) is amended—
								(A)in subsection
			 (a), in the matter preceding paragraph (1), by inserting and sections
			 1899B, 1899C, and 1899D after succeeding provisions of this
			 section;
								(B)in subsection
			 (b), in the first sentence, by striking Before applying and
			 inserting Subject to sections 1899B, 1899C, and 1899D, before
			 applying;
								(C)in subsection
			 (c)(1), in the matter preceding subparagraph (A), by inserting subject
			 to sections 1899B, 1899C, and 1899D, after this
			 part,;
								(D)in subsection
			 (f), by striking In establishing and inserting Subject to
			 sections 1899B, 1899C, and 1899D, in establishing; and
								(E)in subsection
			 (g)(1), by inserting and sections 1899B, 1899C, and 1899D after
			 paragraphs (4) and (5).
								(3)Section
			 1905(p)(3) of the Social Security Act (42 U.S.C. 1396d(p)(3)) is
			 amended—
								(A)in subparagraph
			 (B), by striking section 1813 and inserting sections 1813
			 and 1899D; and
								(B)in subparagraph
			 (C), by striking and section 1833(b) and inserting ,
			 1833(b), and 1899C.
								2014.Prohibition
			 on first-dollar coverage under Medigap policies and development of new
			 standards for Medigap policiesSection 1882 of the Social Security Act (42
			 U.S.C. 1395ss) is amended by adding at the end the following new
			 subsections:
						
							(z)Prohibition on
				first-Dollar coverage and development of new standards for medicare
				supplemental policies
								(1)DevelopmentThe
				Secretary shall request the National Association of Insurance Commissioners to
				review and revise the standards for benefit packages under subsection (p)(1),
				taking into account the changes in benefits resulting from the enactment of the
				Fiscal Sustainability Act of
				2013 and to otherwise update standards to include the
				requirements for cost-sharing described in paragraph (2). Such revisions shall
				be made consistent with the rules applicable under subsection (p)(1)(E) with
				the reference to the 1991 NAIC Model Regulation’ deemed a reference to
				the NAIC Model Regulation as published in the Federal Register on December 4,
				1998, and as subsequently updated by the National Association of Insurance
				Commissioners to reflect previous changes in law and the reference to ‘date of
				enactment of this subsection deemed a reference to the date of
				enactment of the Fiscal Sustainability Act of
				2013. To the extent practicable, such revision shall provide for
				the implementation of revised standards for benefit packages as of January 1,
				2015.
								(2)Cost-sharing
				requirementsThe cost-sharing requirements described in this
				paragraph are that, notwithstanding any other provision of law, no medicare
				supplemental policy may provide for coverage of—
									(A)any portion of
				the unified deductible under section 1899C(b) for the year; and
									(B)more than 50
				percent of the cost-sharing (excluding premiums) otherwise applicable under
				parts A and B after the individual has met the unified deductible under section
				1899C(b) for the year and before the individual has reached the first threshold
				annual out-of-pocket limit under section 1899B(b)(1) for the year.
									(3)RenewabilityThe
				renewability requirement under subsection (q)(1) shall be satisfied with the
				renewal of the revised package under paragraph (1) that most closely matches
				the policy in which the individual was enrolled prior to such revision.
								(aa)Limitation on
				issuing new medicare supplemental policies after 2016
								(1)In
				generalNotwithstanding any other provision of law, a medicare
				supplemental policies may not be issued to an individual after December 31,
				2016, unless the individual was covered under a medicare supplemental policy as
				of such date.
								(2)Renewals and
				new policiesNothing in this subsection shall be construed as
				prohibiting—
									(A)the renewal after
				December 31, 2016, of a medicare supplemental policy that was issued on or
				before such date; or
									(B)the issuance of a
				new medicare supplemental policy after such date as long as the individual was
				covered under any medicare supplemental policy as of such
				date.
									.
					IIIAnnual report
			 to Congress
					2021.Annual report
			 to Congress
						(a)In
			 generalNot later than July 1, 2016, and annually thereafter, the
			 Secretary of Health and Human Services shall submit to the Committee on Finance
			 and the Special Committee on Aging of the Senate and to the Committee on Ways
			 and Means and the Committee on Energy and Commerce of the House of
			 Representatives a report on the provisions of, and amendments made by, parts I
			 and II.
						(b)ContentsThe
			 report submitted under subsection (a) shall contain the following
			 information:
							(1)An evaluation of
			 the financial impact of such provisions and amendments.
							(2)An evaluation of
			 changes in access to physicians and other health care providers as a result of
			 such provisions and amendments.
							(3)An evaluation of
			 changes in beneficiary satisfaction under the Medicare program as a result of
			 such provisions and amendments.
							(4)Such other
			 information as the Secretary determines to be appropriate.
							BElimination of
			 exemption of Medicare payments to physicians under statutory PAYGO
				2101.Elimination of
			 exemption of Medicare payments to physicians under statutory PAYGO
					(a)In
			 generalSection 7 of the
			 Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 936) is amended—
						(1)in subsection (a), by striking paragraph
			 (1); and
						(2)by striking subsection (c).
						(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date of the enactment of this
			 Act.
					CAdjustments to
			 Medicare part B and D premiums for high-Income beneficiaries
				2201.Adjustments
			 to Medicare part B and D premiums for high-income beneficiaries
					(a)In
			 generalSection 1839(i) of
			 the Social Security Act (42 U.S.C. 1395r(i)) is amended—
						(1)in paragraph
			 (2)(A), by inserting (or, in the case of 2013 or a subsequent year, $50,000)
			 after $80,000; and
						(2)in paragraph
			 (3)—
							(A)in subparagraph
			 (A)(i)—
								(i)by inserting
			 applicable before table; and
								(ii)by inserting
			 and year after individual; and
								(B)in subparagraph
			 (C)(i)—
								(i)by striking
			 (i) In
			 general.— and inserting (i)(I)
			 For 2007 through
			 2012.—For each of 2007 through 2012:; and
								(ii)by adding at the
			 end the following new subclause:
									
										(II)For 2013 and subsequent
				yearsFor 2013 or a subsequent year:
											
												
													
														If the modified adjusted gross income
						is:The applicable percentage is:
														
													
													
														More than $50,000 but not more
						than $85,00035 percent
														
														More than $85,000 but not more
						than $107,00040 percent
														
														More than $107,000 but not more
						than $160,00055 percent
														
														More than $160,000 but not more
						than $214,00070 percent
														
														More than $214,000 but not more
						than $250,00085 percent
														
														More than $250,000100
						percent.
														
													
												
										.
								(b)Extension of
			 temporary adjustment to income thresholds
						(1)In
			 generalSection 1839(i)(6) of
			 the Social Security Act (42 U.S.C. 1395r(i)(6)) is amended—
							(A)in the matter preceding subparagraph (A),
			 by striking December 31, 2019 and inserting December 31,
			 2021;
							(B)in subparagraph
			 (A), by striking equal to such amount for 2010; and and
			 inserting the following: “equal to—
								
									(i)in the case of
				each of 2011 and 2012, such amount for 2010; and
									(ii)in the case of
				each of 2013 through 2021, such amount for 2013;
				and
									;
				and
							(C)in subparagraph
			 (B), by striking equal to such dollar amounts for 2010. and
			 inserting the following: “equal to—
								
									(i)in the case of
				each of 2011 and 2012, such dollar amounts for 2010; and
									(ii)in the case of
				each of 2013 through 2021, such dollar amounts for
				2013.
									.
							(2)Conforming
			 amendmentSection 1839(i)(5)(A) of the Social Security Act (42
			 U.S.C. 1395r(i)(5)(A)) is amended by inserting for such year
			 after paragraph (2) or (3);
						DIncrease in the
			 Medicare eligibility age
				2301.Increase in
			 the Medicare eligibility ageSection 226 of the Social Security Act (42
			 U.S.C. 426) is amended by adding at the end the following new
			 subsection:
					
						(k)Increasing
				Medicare qualifying age
							(1)In
				generalNotwithstanding any
				other provision of law, any reference in this section, title XVIII, or title
				XIX (insofar as it relates to the eligibility age for Medicare benefits under
				title XVIII) to age 65 shall be deemed a reference to the
				Medicare qualifying age specified in paragraph (2).
							(2)Medicare
				qualifying age specifiedThe Medicare qualifying age specified in
				this paragraph is determined as follows:
								(A)In the case of an
				individual who attains 65 years of age before January 1, 2014, the Medicare
				qualifying age is 65 years of age.
								(B)In the case of an
				individual who attains 65 years of age in a year after 2013, and before 2025,
				the Medicare qualifying age is the Medicare qualifying age specified in this
				paragraph for the previous year increased by 2 months.
								(C)In the case of an individual who attains 65
				years of age in a year after 2024, the Medicare qualifying age is 67 years of
				age.
								.
				EOther
			 provisions
				2401.Limitation on
			 Medicare payments for direct graduate medical education (DGME)Section 1886(h)(2)(D) of the Social Security
			 Act (42 U.S.C. 1395ww(h)(2)(D)) is amended by adding at the end the following
			 new clause:
					
						(v)Cap on approved
				FTE resident amount
							(I)In
				generalThe approved FTE
				resident amount for a hospital for a cost reporting period beginning during
				fiscal year 2014 or a subsequent fiscal year shall not be more than the
				applicable amount for the year.
							(II)Applicable
				amountFor purposes of
				subclause (I), the applicable amount for a year shall be an amount equal to 120
				percent of the national average salary paid to residents in 2010, updated
				through the year involved by the Chained Consumer Price Index.
							(III)Chained
				Consumer Price IndexIn
				subclause (II), the term Chained Consumer Price Index means the
				initial Chained Consumer Price Index for all-urban consumers published by the
				Department of
				Labor.
							.
				2402.Reduction in
			 Medicare indirect graduate medical education (IME) payments
					(a)In
			 generalSection
			 1886(d)(5)(B)(ii) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)(ii)) is
			 amended—
						(1)in subclause (XI), by striking
			 and at the end;
						(2)in subclause
			 (XII)—
							(A)by inserting
			 and before October 1, 2013, after 2007,;
			 and
							(B)by striking the
			 period at the end and inserting ; and; and
							(3)by adding at the
			 end the following new subclause:
							
								(XIII)on or after October 1, 2013,
				c is equal to
				0.54.
								.
						(b)Conforming
			 amendment relating to determination of standardized
			 amountSection 1886(d)(2)(C)(i) of the Social Security Act (42
			 U.S.C. 1395ww(d)(2)(C)(i)) is amended by inserting or of section 2402(a)
			 of the Fiscal Sustainability Act of
			 2013 after Act of 1997.
					2403.Acceleration
			 of application of productivity adjustment to Medicare home health prospective
			 payment amountsSection
			 1895(b)(3)(B)(vi)(I) of the Social Security Act (42 U.S.C.
			 1395fff(b)(3)(B)(vi)(I)) is amended by striking 2015 and
			 inserting 2014.
				2404.Acceleration
			 of rebasing of Medicare home health prospective payment amountsSection 1895(b)(3)(A)(iii)(II) of the Social
			 Security Act (42 U.S.C. 1395fff(b)(3)(A)(iii)(II)) is amended—
					(1)in the first
			 sentence—
						(A)by striking
			 4-year and inserting 2-year; and
						(B)by striking
			 2017 and inserting 2015; and
						(2)by striking the
			 second sentence.
					2405.Reduction of
			 bad debt treated as an allowable cost
					(a)HospitalsSection 1861(v)(1)(T) of the Social
			 Security Act (42 U.S.C. 1395x(v)(1)(T)) is amended—
						(1)in clause (iv),
			 by striking and at the end;
						(2)in clause
			 (v)—
							(A)by striking
			 or a subsequent fiscal year; and
							(B)by striking the
			 period at the end and inserting a comma; and
							(3)by adding at the
			 end the following:
							
								(vi)for cost reporting periods beginning during
				fiscal year 2014, by 48 percent of such amount otherwise allowable,
								(vii)for cost reporting periods beginning during
				fiscal year 2015, by 61 percent of such amount otherwise allowable,
								(viii)for cost reporting periods beginning during
				fiscal year 2016, by 74 percent of such amount otherwise allowable,
								(ix)for cost reporting periods beginning during
				fiscal year 2017, by 87 percent of such amount otherwise allowable, and
								(x)for cost reporting periods beginning during
				fiscal year 2018 or a subsequent fiscal year, by 100 percent of such amount
				otherwise allowable.
								.
				
						(b)Skilled nursing
			 facilitiesSection
			 1861(v)(1)(V) of the Social Security Act (42 U.S.C. 1395x(v)(1)(V)) is
			 amended—
						(1)by moving
			 subclauses (I) and (II) of clause (i) and subclauses (I) through (IV) of clause
			 (ii) two ems to the right; and
						(2)in clause
			 (i)—
							(A)in subclause (I),
			 by striking and at the end;
							(B)in subclause
			 (II)—
								(i)by
			 striking or a subsequent fiscal year; and
								(ii)by
			 striking the period at the end and inserting a semicolon; and
								(C)by adding at the
			 end the following:
								
									(III)for cost reporting periods
				beginning during fiscal year 2014, by 48 percent of such amount otherwise
				allowable;
									(IV)for cost reporting periods
				beginning during fiscal year 2015, by 61 percent of such amount otherwise
				allowable;
									(V)for cost reporting periods
				beginning during fiscal year 2016, by 74 percent of such amount otherwise
				allowable;
									(VI)for cost reporting periods
				beginning during fiscal year 2017, by 87 percent of such amount otherwise
				allowable; and
									(VII)for cost reporting periods
				beginning during fiscal year 2018 or a subsequent fiscal year, by 100 percent
				of such amount otherwise
				allowable.
									.
							(c)Certain other
			 providersSection
			 1861(v)(1)(W)(i) of the Social Security Act (42 U.S.C. 1395x(v)(1)(W)(i)) is
			 amended—
						(1)in subclause
			 (II), by striking and at the end;
						(2)in subclause
			 (III)—
							(A)by striking
			 a subsequent fiscal year and inserting fiscal year
			 2015; and
							(B)by striking the
			 period at the end and inserting a semicolon; and
							(3)by adding at the
			 end the following:
							
								(IV)for cost reporting periods beginning
				during fiscal year 2016, by 48 percent of such amount otherwise
				allowable;
								(V)for cost reporting periods beginning
				during fiscal year 2017, by 61 percent of such amount otherwise
				allowable;
								(VI)for cost reporting periods beginning
				during fiscal year 2018, by 74 percent of such amount otherwise
				allowable;
								(VII)for cost reporting periods beginning
				during fiscal year 2019, by 87 percent of such amount otherwise allowable;
				and
								(VIII)for cost reporting periods
				beginning during fiscal year 2020 or a subsequent fiscal year, by 100 percent
				of such amount otherwise
				allowable.
								.
						IIISocial
			 Security
			3101.Adjustments
			 to bend points in determining primary insurance amountSection 215(a)(1) of the
			 Social Security Act (42 U.S.C.
			 415(a)(1)) is amended—
				(1)in subparagraph
			 (A), in the matter preceding clause (i), by inserting who initially
			 becomes eligible for old-age or disability insurance benefits, or who dies
			 (before becoming eligible for such benefits), in any calendar year after 1979
			 and before 2017 after individual;
				(2)in subparagraph
			 (B)(ii), in the matter preceding subclause (I), by inserting and before
			 2017 after after 1979;
				(3)in subparagraph
			 (C)(i), by inserting or (E) after (A); and
				(4)by adding at the
			 end the following:
					
						(E)(i)The primary insurance
				amount of an individual who initially becomes eligible for old-age or
				disability insurance benefits, or who dies (before becoming eligible for such
				benefits), in any calendar year after 2016 shall (except as otherwise provided
				in this section) be equal to the sum of—
								(I)90 percent of the individual's average
				indexed monthly earnings (determined under subsection (b)) to the extent that
				such earnings do not exceed the amount established for purposes of this
				subclause by clause (ii),
								(II)30 percent of the individual's
				average indexed monthly earnings to the extent that such earnings exceed the
				amount established for purposes of subclause (I) but do not exceed the amount
				established for purposes of this subclause by clause (ii),
						(III)10 percent of the individual's
				average indexed monthly earnings to the extent that such earnings exceed the
				amount established for purposes of subclause (II) but do not exceed the amount
				established for purposes of this subclause by clause (ii), and
						(IV)5 percent of the individual's average
				indexed monthly earnings to the extent that such earnings exceed the amount
				established for purposes of subclause (III),
							rounded, if
				not a multiple of $0.10, to the next lower multiple of $0.10, and thereafter
				increased as provided in subsection (i).(ii)For individuals who initially become
				eligible for old-age or disability insurance benefits, or who die (before
				becoming eligible for such benefits) in the calendar year 2017 or later, the
				amount established for purposes of subclauses (I), (II), and (III) of
				subparagraph (E)(i) shall be $180, $736, and $1,085, respectively, as if such
				amount was applicable with respect to 1979 and was adjusted for years after
				1979 in the same manner as provided under subparagraph (B)(ii), without regard
				to the limitation that such adjustment only applies to individuals who
				initially become eligible for old-age benefits or disability insurance
				benefits, or who die (before becoming eligible for benefits) before
				2017.
							(iii)(I)Notwithstanding clauses
				(i) and (ii), in the case of any individual who becomes eligible for old-age or
				disability insurance benefits, or who dies (before becoming eligible for such
				benefits) in any calendar year after 2016 and before 2051, the primary
				insurance amount of the individual shall be equal to the sum of—
									(aa)the primary insurance amount
				determined for the individual under subparagraphs (A) and (B) (without regard
				to the limitation that such subparagraphs apply only to individuals who
				initially become eligible for old-age benefits or disability insurance
				benefits, or who die (before becoming eligible for benefits) before 2017)
				multiplied by the applicable phase-in factor for the calendar year under
				subclause (II); and
									(bb)the primary insurance amount
				determined for the individual under this subparagraph (other than under this
				clause) multiplied by the applicable phase-in factor for the calendar year
				under subclause (II).
									(II)For purposes of—
									(aa)subclause (I)(aa), the applicable
				phase-in factor for calendar year 2017, is the quotient of 33 divided by 34,
				and for each year thereafter is the quotient of—
										(AA)the numerator applicable for the
				preceding year reduced by 1, divided by
										(BB)34; and
										(bb)subclause (I)(bb), the applicable
				phase-in factor for calendar year 2017 is the quotient of 1 divided by 34, and
				for each year thereafter is the quotient of—
										(AA)the numerator applicable for the
				preceding year increased by 1, divided by
										(BB)34.
										.
				3102.Adjustment to
			 calculation of benefit computation years
				(a)In
			 generalClause (i) of section
			 215(b)(2)(A) of the Social Security Act (42 U.S.C. 415(b)(2)(A)) is amended to
			 read as follows:
					
						(i)in the case of an individual who is
				entitled to old-age insurance benefits (except as provided in the second
				sentence of this subparagraph), or who has died—
							(I)before January 1, 2014, by 5
				years;
							(II)after December 31, 2013, and
				before January 1, 2015, by 4 years;
							(III)after December 31, 2014, and
				before January 1, 2016, by 3 years; and
							(IV)after December 31, 2015, and
				before January 1, 2017, by 2 years;
				and
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to benefits
			 payable for months beginning after December 31, 2013.
				3103.Minimum
			 Social Security benefit
				(a)In
			 generalSection 215 of the
			 Social Security Act (42 U.S.C. 415) is
			 amended by adding at the end the following:
					(j)Minimum monthly
		  insurance benefit(1)Notwithstanding the
				preceding provisions of this section—
								(A)subject to paragraph (3), the primary
				insurance amount of any individual who is credited with at least 10 years of
				coverage and who initially becomes eligible for old-age or disability insurance
				benefits or dies (before becoming eligible for such benefits) for a month
				beginning after December 31, 2016 (in this subsection referred to as a
				qualified individual), shall be equal to the greater of—
									(i)the primary insurance amount
				determined under this section (without regard to this subsection), or
									(ii)the minimum monthly insurance
				benefit determined under paragraph (2), and
									(B)any recomputation of the primary
				insurance amount of a qualified individual shall not result in a primary
				insurance amount less than the primary insurance amount as in effect
				immediately prior to such recomputation.
								(2)For purposes of this subsection, the
				term minimum monthly insurance benefit means
				1/12 of the applicable percentage of the adjusted minimum
				benefit level (as defined in paragraph (5)).
							(3)(A)For purposes of this
				subsection, subject to subparagraph (B), the applicable percentage shall be 125
				percent reduced by the number of percentage points determined under
				subparagraph (B)(ii) for each year of coverage of the qualified individual less
				than 30.
								(B)(i)In the case of an
				individual who initially becomes eligible for disability insurance benefits
				under section 223 before attaining age 62, or who dies before attaining age 62,
				in a month beginning after December 31, 2016, and who is credited with at least
				5 years of coverage, the individual shall be treated as a qualified individual
				and the applicable percentage shall be 125 reduced by the number of percentage
				points determined under clause (ii) for each year of coverage of the qualified
				individual less than the number as determined under clause (iii).
									(ii)The number of percentage points
				under this clause shall be determined by—
										(I)dividing the number of the qualifying
				individual’s elapsed years (as defined in subsection (b)(2)(B)(iii)) by
				40;
										(II)multiplying the result under
				subclause (I) by 20; and
										(III)dividing 125 by the result under
				subclause (II) and rounding to the nearest one hundredth of 1 percentage
				point.
										(iii)The number of years of coverage
				under this clause shall be determined by multiplying the ratio determined under
				clause (ii)(I) by 30 and rounding to the next lower whole number.
									(4)For purposes of this subsection, a year of
				coverage is a calendar year for which an individual is credited with 4 quarters
				of coverage.
							(5)For purposes of this
				subsection—
								(A)for individuals who initially become
				eligible for old-age or disability insurance benefits or die (before becoming
				eligible for such benefits) in 2017, the term adjusted minimum benefit
				level means the weighted average of the Federal poverty threshold
				applicable to a family of 1 for 2009 (as determined by the Bureau of the
				Census), increased for each year occurring after 2009 and before 2018, by the
				percentage increase (rounded to the nearest one-tenth of 1 percent) in the
				Chained Consumer Price Index for All Urban Consumers (as published by the
				Bureau of Labor Statistics of the Department of Labor) for each such year;
				and
								(B)for individuals who initially become
				eligible for old-age or disability insurance benefits or die (before becoming
				eligible for such benefits) in a year after 2017, the term adjusted
				minimum benefit level means the amount specified in subparagraph (A),
				multiplied by the quotient described in subsection (b)(3)(A)(ii), except that
				the reference to the computation base year for which the determination is
				made in such subsection shall be deemed instead to be a reference to
				2009.
								(6)The provisions of this subsection
				shall not apply in the case of an individual whose primary insurance amount
				would otherwise be computed under subsection
				(a)(7).
							.
				(b)Conforming
			 amendmentSection 202(a) of such Act (42 U.S.C. 402(a)) is
			 amended in the last sentence by striking section 215(a) and
			 inserting section 215.
				3104.Increase in
			 benefits starting 20 years after initial eligibility
				(a)In
			 generalSection 215 of the
			 Social Security Act (42 U.S.C. 415), as
			 amended by this Act, is amended by adding at the end the following new
			 subsection:
					(k)Increased monthly
		  insurance benefit after 20 years of initial eligibility(1)Notwithstanding the
				preceding provisions of this section, in the case of an individual who is a
				20-year beneficiary, the primary insurance amount of the individual (as
				determined before the application of this subsection) shall be increased for
				months beginning with the first month for which the individual attains such
				status by the amount equal to the applicable percentage of the applicable
				average primary insurance amount.
							(2)For purposes of this subsection, the
				term 20-year beneficiary means an individual who has been eligible
				for old-age insurance benefits or disability insurance benefits under this
				title for at least 240 months.
							(3)For purposes of paragraph (1), the term
				applicable average primary insurance amount means, with respect to
				a 20-year beneficiary, the primary insurance amount determined by the
				Commissioner of Social Security that would apply to an individual of the same
				age as the age at which the 20-year beneficiary first attains such status, if
				the individual had earnings for each calendar year in which the individual
				would have attained ages 20 through the year prior to the age of eligibility,
				respectively, equal to the national average earnings for all such individuals
				for each such year.
							(4)For purposes of paragraph (1), the
				applicable percentage is—
								(A)for each month occurring during the
				first 12-month period for which an individual is a 20-year beneficiary, 1
				percent;
								(B)for each month occurring during the
				second 12-month period for which an individual is such a beneficiary, 2
				percent;
								(C)for each month occurring during the
				third 12-month period for which an individual is such a beneficiary, 3
				percent;
								(D)for each month occurring during the
				fourth 12-month period for which an individual is such a beneficiary, 4
				percent; and
								(E)for each month occurring thereafter, 5
				percent.
								.
				(b)Effective
			 dateThe amendments made by this section shall apply to benefits
			 payable for months beginning after December 31, 2013.
				3105.Adjustment to
			 normal and early retirement agesSection 216(l) of the Social Security Act
			 (42 U.S.C. 416(l)) is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (D), by striking ; and and inserting a semicolon; and
					(B)by striking
			 subparagraph (E) and inserting the following new subparagraphs:
						
							(E)with respect to
				an individual who attains early retirement age after December 31, 2021, and
				before January 1, 2023, 67 years of age;
							(F)with respect to
				an individual who, during the period after December 31, 2022, and before
				January 1, 2070—
								(i)for purposes of
				paragraph (2)(A)(ii), attains 62 years of age, such individual's early
				retirement age plus 60 months; or
								(ii)attains early
				retirement age pursuant to paragraph (2)(B), 67 years plus the number of months
				determined under the age increase factor for the calendar year in which such
				individual attains early retirement age; and
								(G)with respect to
				an individual who—
								(i)for purposes of
				paragraph (2)(A)(iii), attains 62 years of age after December 31, 2069, 69
				years of age; or
								(ii)attains early
				retirement age pursuant to paragraph (2)(B) after December 31, 2069, 69 years
				of
				age.
								;
					(2)by amending
			 paragraph (2) to read as follows:
					
						(2)The term
				early retirement age means—
							(A)in the case of an
				old-age, wife's, or husband's insurance benefit—
								(i)62 years of age
				with respect to an individual who attains such age before January 1,
				2023;
								(ii)with respect to
				an individual who attains 62 years of age after December 31, 2022, and before
				January 1, 2070, 62 years of age plus the number of months determined under the
				age increase factor for the calendar year in which such individual attains 62
				years of age; and
								(iii)with respect to
				an individual who attains age 62 after December 31, 2069, 64 years of age;
				or
								(B)in the case of a
				widow's or widower's insurance benefit, 60 years of
				age.
							;
				and
				(3)by adding at the
			 end the following new paragraph:
					
						(4)The age increase
				factor shall be equal to 1/24 of the number of months
				(rounded down to a full month) in the period beginning with January 2023 and
				ending with December of the year in which—
							(A)for purposes of
				paragraph (1)(F)(ii), the individual attains 60 years of age; or
							(B)for purposes of
				paragraph (2)(A)(ii), the individual attains 62 years of
				age.
							.
				3106.Application
			 of actuarial reduction for disabled beneficiaries who attain early retirement
			 age
				(a)In
			 generalSection 202(k)(4) of
			 the Social Security Act (42 U.S.C. 402(k)(4)) is amended to read as
			 follows:
					
						(4)(A)Subject to subparagraph (B), any individual
				who, under this section and section 223, is entitled for any month to both an
				old-age insurance benefit and a disability insurance benefit under this title
				shall be entitled to only the larger of such benefits for such month, except
				that, if such individual so elects, he shall instead be entitled to only the
				smaller of such benefits for such month.
							(B)An individual described in subparagraph (A)
				who has attained transitional retirement age (as determined under subparagraph
				(C)) shall only be entitled to the old-age insurance benefit for such month, as
				reduced for such month pursuant to subsection (q)(1).
							(C)For purposes of subparagraph (B), the term
				transitional retirement age means—
								(i)with respect to an individual who attains
				62 years of age before January 1, 2014, 66 years of age;
								(ii)with respect to an individual who attains
				62 years of age after December 31, 2013, and before January 1, 2025, 66 years
				of age reduced by the number of months determined under the transition factor
				(as determined under subparagraph (D)) for the calendar year in which such
				individual attains 62 years of age; and
								(iii)with respect to an individual who attains
				62 years of age after December 31, 2024, 64 years of age.
								(D)For purposes of subparagraph (C)(ii), the
				transition factor shall be equal to two-twelfths of the number of months in the
				period beginning with January 2014 and ending with December of the year in
				which the individual attains 62 years of
				age.
							.
				(b)Conforming
			 amendments
					(1)Period of
			 disabilityClause (i) of section 216(i)(2)(D) of the Social
			 Security Act (42 U.S.C. 416(i)(2)(D)) is amended by striking retirement
			 age (as defined in subsection (l)) and inserting transitional
			 retirement age (as defined in section 216(k)(4)).
					(2)Disability
			 insurance benefit paymentsSection 223(a)(1) of the Social
			 Security (42 U.S.C. 423(a)(1)) is amended—
						(A)in subparagraph
			 (B), by striking retirement age (as defined in section 216(l))
			 and inserting transitional retirement age (as defined in section
			 216(k)(4)); and
						(B)in the flush
			 matter at the end, by striking retirement age (as defined in section
			 216(l)) and inserting transitional retirement age (as defined in
			 section 216(k)(4)).
						(c)Effective
			 dateThe amendments made by this section shall apply to benefits
			 payable for months beginning after December 31, 2013.
				3107.Option to
			 collect up to one-half of old-age insurance benefit at age 62
				(a)In
			 generalSection 202 of the
			 Social Security Act (42 U.S.C. 402) is amended by adding at the end the
			 following:
					(z)Option to collect up to
		  one-Half of old-Age insurance benefit beginning at age 62(1)Not later than January
				1, 2014, the Commissioner of Social Security shall establish an option, subject
				to such regulations as are prescribed by the Commissioner under paragraph (2),
				for a fully insured individual (as defined in section 214) to elect to receive
				a reduced monthly benefit after such individual attains 62 years of age,
				consisting of the following:
								(A)Subject to paragraph (3), for months
				beginning with the month in which the individual attains age 62, a monthly
				benefit equal to such percentage as is elected by the individual, but which
				shall not be greater than 50 percent, of the primary insurance amount
				determined for the individual at age 62.
								(B)For months beginning with the month in
				which the individual attains early retirement age, a monthly benefit equal to
				the sum of—
									(i)the monthly benefit payable to the
				individual under subparagraph (A); and
									(ii)the amount equal to the applicable
				percentage (as determined under subparagraph (C)) of primary insurance amount
				determined for the individual under section 215 for such month (determined
				without regard to any election under this subsection).
									(C)For purposes of subparagraph (B)(ii),
				the applicable percentage shall be equal to the difference between—
									(i)100 percent; and
									(ii)the percentage elected by the
				individual under subparagraph (A).
									(2)An individual shall elect the option
				under this subsection in accordance with regulations prescribed by the
				Commissioner of Social Security.
							(3)The monthly benefit payable to an
				individual under paragraph (1)(A) shall be subject to reduction as provided in
				subsection
				(q).
							.
				(b)Conforming
			 amendmentSection 202(a) of the Social Security Act (42 U.S.C.
			 402(a)) is amended in the last sentence, by striking subsection (q) and
			 subsection (w) and inserting subsections (q), (w), and
			 (z).
				3108.Coverage of
			 newly hired State and local employees
				(a)Amendments to
			 the Social Security Act
					(1)In
			 generalParagraph (7) of section 210(a) of the
			 Social Security Act (42 U.S.C.
			 410(a)(7)) is amended to read as follows:
						
							(7)Excluded State or
				local government employment (as defined in subsection
				(s));
							.
					(2)Excluded state
			 or local government employment
						(A)In
			 generalSection 210 of such Act (42 U.S.C. 410) is amended by
			 adding at the end the following new subsection:
							
								(s)Excluded state
				or local government employment(1)In
				generalThe term excluded State or local government
				employment means any service performed in the employ of a State, of any
				political subdivision thereof, or of any instrumentality of any one or more of
				the foregoing which is wholly owned thereby, if—
										(A)(i)such service would be
				excluded from the term employment for purposes of this title if
				the preceding provisions of this section as in effect in December 2020 had
				remained in effect, and (ii) the requirements of paragraph (2) are met with
				respect to such service, or
											(B)the requirements of paragraph (3) are
				met with respect to such service.
										(2)Exception for current employment
				which continues
										(A)In generalThe
				requirements of this paragraph are met with respect to service for any employer
				if—
											(i)such service is performed by an
				individual—
												(I)who was performing substantial and
				regular service for remuneration for that employer before January 1,
				2021,
												(II)who is a bona fide employee of that
				employer on December 31, 2020, and
												(III)whose employment relationship with that
				employer was not entered into for purposes of meeting the requirements of this
				subparagraph, and
												(ii)the employment relationship with
				that employer has not been terminated after December 31, 2020.
											(B)Treatment of multiple agencies and
				instrumentalitiesFor purposes of subparagraph (A), under
				regulations (consistent with regulations established under section
				3121(t)(2)(B) of the Internal Revenue Code of 1986)—
											(i)all agencies and instrumentalities
				of a State (as defined in section 218(b)) or of the District of Columbia shall
				be treated as a single employer, and
											(ii)all agencies and instrumentalities
				of a political subdivision of a State (as so defined) shall be treated as a
				single employer and shall not be treated as described in clause (i).
											(3)Exception for certain
				services
										(A)In generalThe
				requirements of this paragraph are met with respect to service if such service
				is performed—
											(i)by an individual who is employed by
				a State or political subdivision thereof to relieve such individual from
				unemployment,
											(ii)in a hospital, home, or other
				institution by a patient or inmate thereof as an employee of a State or
				political subdivision thereof or of the District of Columbia,
											(iii)by an individual, as an employee
				of a State or political subdivision thereof or of the District of Columbia,
				serving on a temporary basis in case of fire, storm, snow, earthquake, flood,
				or other similar emergency,
											(iv)by any individual as an employee
				included under section 5351(2) of title 5, United States Code (relating to
				certain interns, student nurses, and other student employees of hospitals of
				the District of Columbia Government), other than as a medical or dental intern
				or a medical or dental resident in training,
											(v)by an election official or election
				worker if the remuneration paid in a calendar year for such service is less
				than $1,000 with respect to service performed during 2021, and the adjusted
				amount determined under subparagraph (C) for any subsequent year with respect
				to service performed during such subsequent year, except to the extent that
				service by such election official or election worker is included in employment
				under an agreement under section 218, or
											(vi)by an employee in a position
				compensated solely on a fee basis which is treated pursuant to section
				211(c)(2)(E) as a trade or business for purposes of inclusion of such fees in
				net earnings from self-employment.
											(B)DefinitionsAs used in
				this paragraph, the terms State and political
				subdivision have the meanings given those terms in section
				218(b).
										(C)Adjustments to dollar amount for
				election officials and election workersFor each year after 2021,
				the Commissioner of Social Security shall adjust the amount referred to in
				subparagraph (A)(v) at the same time and in the same manner as is provided
				under section 215(a)(1)(B)(ii) with respect to the amounts referred to in
				section 215(a)(1)(B)(i), except that—
											(i)for purposes of this subparagraph,
				2018 shall be substituted for the calendar year referred to in section
				215(a)(1)(B)(ii)(II), and
											(ii)such amount as so adjusted, if not
				a multiple of $100, shall be rounded to the next higher multiple of $100 where
				such amount is a multiple of $50 and to the nearest multiple of $100 in any
				other case.
											The
				Commissioner of Social Security shall determine and publish in the Federal
				Register each adjusted amount determined under this subparagraph not later than
				November 1 preceding the year for which the adjustment is
				made..
						(B)Conforming
			 amendments
							(i)Subsection (k) of
			 section 210 of such Act (42 U.S.C. 410(k)) (relating to covered transportation
			 service) is repealed.
							(ii)Section 210(p)
			 of such Act (42 U.S.C. 410(p)) is amended—
								(I)in paragraph (2),
			 by striking service is performed and all that follows and
			 inserting service is service described in subsection (s)(3)(A).;
			 and
								(II)in paragraph
			 (3)(A), by inserting under subsection (a)(7) as in effect in December
			 2020 after section.
								(iii)Section
			 218(c)(6) of such Act (42 U.S.C. 418(c)(6)) is amended—
								(I)by striking
			 subparagraph (C);
								(II)by redesignating
			 subparagraphs (D) and (E) as subparagraphs (C) and (D), respectively;
			 and
								(III)by striking
			 subparagraph (F) and inserting the following:
									
										(E)service which is included as
				employment under section
				210(a).
										.
								(b)Amendments to
			 the internal revenue code of 1986
					(1)In
			 generalParagraph (7) of section 3121(b) of the Internal Revenue
			 Code of 1986 (relating to employment) is amended to read as follows:
						
							(7)excluded State or
				local government employment (as defined in subsection
				(t));
							.
					(2)Excluded state
			 or local government employmentSection 3121 of such Code is
			 amended by inserting after subsection (s) the following new subsection:
						
							(t)Excluded state
				or local government employment
								(1)In
				generalFor purposes of this chapter, the term excluded
				State or local government employment means any service performed in the
				employ of a State, of any political subdivision thereof, or of any
				instrumentality of any one or more of the foregoing which is wholly owned
				thereby, if—
									(A)(i)such service would be
				excluded from the term employment for purposes of this chapter if
				the provisions of subsection (b)(7) as in effect in December 2020 had remained
				in effect, and (ii) the requirements of paragraph (2) are met with respect to
				such service, or
										(B)the requirements
				of paragraph (3) are met with respect to such service.
									(2)Exception for
				current employment which continues
									(A)In
				generalThe requirements of this paragraph are met with respect
				to service for any employer if—
										(i)such service is
				performed by an individual—
											(I)who was
				performing substantial and regular service for remuneration for that employer
				before January 1, 2021,
											(II)who is a bona
				fide employee of that employer on December 31, 2020, and
											(III)whose
				employment relationship with that employer was not entered into for purposes of
				meeting the requirements of this subparagraph, and
											(ii)the employment
				relationship with that employer has not been terminated after December 31,
				2020.
										(B)Treatment of
				multiple agencies and instrumentalitiesFor purposes of
				subparagraph (A), under regulations—
										(i)all agencies and
				instrumentalities of a State (as defined in section 218(b) of the
				Social Security Act) or of the
				District of Columbia shall be treated as a single employer, and
										(ii)all agencies and
				instrumentalities of a political subdivision of a State (as so defined) shall
				be treated as a single employer and shall not be treated as described in clause
				(i).
										(3)Exception for
				certain services
									(A)In
				generalThe requirements of this paragraph are met with respect
				to service if such service is performed—
										(i)by an individual
				who is employed by a State or political subdivision thereof to relieve such
				individual from unemployment,
										(ii)in a hospital,
				home, or other institution by a patient or inmate thereof as an employee of a
				State or political subdivision thereof or of the District of Columbia,
										(iii)by an
				individual, as an employee of a State or political subdivision thereof or of
				the District of Columbia, serving on a temporary basis in case of fire, storm,
				snow, earthquake, flood, or other similar emergency,
										(iv)by any
				individual as an employee included under section 5351(2) of title 5, United
				States Code (relating to certain interns, student nurses, and other student
				employees of hospitals of the District of Columbia Government), other than as a
				medical or dental intern or a medical or dental resident in training,
										(v)by an election
				official or election worker if the remuneration paid in a calendar year for
				such service is less than $1,000 with respect to service performed during 2021,
				and the adjusted amount determined under section 210(s)(3)(C) of the
				Social Security Act for any subsequent
				year with respect to service performed during such subsequent year, except to
				the extent that service by such election official or election worker is
				included in employment under an agreement under section 218 of the
				Social Security Act, or
										(vi)by an employee
				in a position compensated solely on a fee basis which is treated pursuant to
				section 1402(c)(2)(E) as a trade or business for purposes of inclusion of such
				fees in net earnings from self-employment.
										(B)DefinitionsAs
				used in this paragraph, the terms State and political
				subdivision have the meanings given those terms in section 218(b) of the
				Social Security
				Act.
									.
					(3)Conforming
			 amendments
						(A)Subsection (j) of
			 such section 3121 (relating to covered transportation service) is
			 repealed.
						(B)Paragraph (2) of
			 section 3121(u) of such Code (relating to application of hospital insurance tax
			 to Federal, State, and local employment) is amended—
							(i)in
			 subparagraph (B), by striking service is performed in clause
			 (ii) and all that follows through the end of such subparagraph and inserting
			 service is service described in subsection (t)(3)(A).;
			 and
							(ii)in
			 subparagraph (C)(i), by inserting under subsection (b)(7) as in effect
			 in December 2020 after chapter.
							(c)Effective
			 dateExcept as otherwise provided in this section, the amendments
			 made by this section shall apply with respect to service performed after
			 December 31, 2020.
				3109.Inclusion in annual
			 Social Security account statement of estimated present value of taxes and
			 benefits for Social Security and Medicare and projected deficit as a percent of
			 lifetime earnings
				(a)In
			 generalSection 1143(a)(2) of
			 the Social Security Act (42 U.S.C. 1320b–13(a)(2)) is amended—
					(1)in subparagraph
			 (E), by striking benefits. and inserting
			 benefits;; and
					(2)by adding after
			 subparagraph (E) the following new subparagraphs:
						
							(F)an estimate, as determined by the
				Commissioner, in consultation with the Secretary of Health and Human Services,
				on the basis of available records of the Commissioner and projections based on
				reasonable assumptions, of—
								(i)the present value of potential lifetime
				aggregate employer, employee, and self-employment contributions of the eligible
				individual for old-age, survivors, and disability insurance (under title II)
				and for hospital insurance (under part A of title XVIII);
								(ii)the present value of potential
				lifetime premiums payable (under parts B and D of title XVIII); and
								(iii)the present value of potential
				lifetime aggregate retirement, disability, survivor, and auxiliary benefits
				payable on the eligible individual’s account under title II and per capita
				benefits payable under the Medicare program of title XVIII; and
								(G)an estimate, as determined by the
				Commissioner, in consultation with the Secretary of Health and Human Services,
				on the basis of available records of the Commissioner and projections based on
				reasonable assumptions, of the ratio (expressed as a percentage) of—
								(i)the sum of the projected deficit-financed
				benefits under the old-age, survivors, and disability insurance program with
				respect to the eligible individual and the projected deficit-financed benefits
				under part A of the Medicare program under title XVIII with respect to the
				eligible individual, to
								(ii)projected lifetime earnings of the
				eligible
				individual.
								.
					(b)DefinitionsSection
			 1143(a) of such Act (42 U.S.C. 1320b–13(a)) is amended—
					(1)by redesignating
			 paragraph (3) as paragraph (4); and
					(2)by inserting after
			 paragraph (2) the following new paragraph:
						
							(3)For purposes of paragraph
				(2)(G)—
								(A)The term projected deficit-financed
				benefits means—
									(i)with respect to an eligible individual in
				connection with the old-age, survivors, and disability insurance program, the
				product of—
										(I)the
				benefits described in subparagraph (F)(ii) of such individual under such
				program, and
										(II)the
				ratio of future annual deficits, excluding interest, of the Federal Old-Age and
				Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund
				over the eligible individual’s lifetime to future annual outlays from such
				Trust Funds over such lifetime; and
										(ii)with respect to an eligible individual in
				connection with the Medicare program under title XVIII, the product of—
										(I)the
				benefits for hospital insurance (under part A of title XVIII) described in
				subparagraph (F)(ii) of such individual under such program, and
										(II)the
				ratio of future annual deficits of the Federal Hospital Insurance Trust Fund
				over the eligible individual’s lifetime to future annual outlays from such
				Trust Fund over such lifetime.
										(B)The term projected lifetime
				earnings of the eligible individual means the present value of the
				potential total wages paid to, and self-employment income derived by, the
				eligible individual over the eligible individual’s lifetime, as determined
				without regard to the contribution and benefit base under section
				230.
								.
					(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to annual statements issued after 2013.
				3110.Retirement
			 information campaignThe
			 Commissioner of Social Security shall establish a public information campaign
			 to provide information and education regarding the implications on personal
			 financial security of early and other retirement decisions and the need for
			 greater retirement savings. The information campaign should be designed to
			 encourage individuals to delay retirement so as to build enhanced levels of
			 social security benefits and personal retirement savings. To the extent the
			 Commissioner of Social Security determines appropriate, the information
			 provided through the campaign should utilize behavioral economics approaches,
			 such as structured choice, and other scientific approaches.
			IVConversion to
			 chained CPI
			4101.Conversion to
			 Chained CPI
				(a)Consumer price
			 index adjustments applicable to the Internal Revenue Code provisions
					(1)In
			 generalParagraph (3) of section 1(f) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
						
							(3)Cost-of-living
				adjustment
								(A)In
				generalFor purposes of paragraph (2), the cost-of-living
				adjustment for any calendar year is—
									(i)for adjustments
				first beginning before 2014, the product of—
										(I)the CPI fraction
				for calendar years before 2014, multiplied by
										(II)the Chained CPI
				fraction for calendar years after 2013,
										reduced by 1,
				and(ii)for adjustments
				first beginning after 2013, the Chained CPI fraction for years after
				2013.
									(B)CPI fraction
				for calendar years before 2014The CPI fraction for calendar
				years before 2014 is the fraction—
									(i)the numerator of
				which is the CPI for the calendar year 2012; and
									(ii)the denominator
				of which is the CPI for the calendar year 1992.
									(C)Chained cpi
				fraction for calendar years after 2013The Chained CPI fraction
				for calendar years after 2013 is the fraction—
									(i)the numerator of
				which is the Chained CPI for the preceding calendar year, and
									(ii)the denominator
				of which is the Chained CPI for the calendar year
				2012.
									.
					(2)Conforming
			 amendments
						(A)Paragraph (4) of
			 section 1(f) of such Code is amended to read as follows:
							
								(4)Cpi and chained
				cpi for any calendar yearFor purposes of paragraph (3)—
									(A)CpiThe
				CPI for any calendar year is the average of the Consumer Price Index as of the
				close of the 12-month period ending on August 31 of such calendar year.
									(B)Chained
				cpiThe Chained CPI for any calendar year is the average of the
				Chained Consumer Price Index as of the close of the 12-month period ending on
				August 31 of such calendar
				year.
									.
						(B)Paragraph (5) of
			 section 1(f) of such Code is amended to read as follows:
							
								(5)Consumer price
				index and chained consumer price indexFor purposes of paragraph
				(4)—
									(A)Consumer price
				indexThe term Consumer Price Index means the last
				Consumer Price Index for all urban consumers published by the Department of
				Labor. For purposes of the preceding sentence, the revision of the Consumer
				Price Index which is most consistent with the Consumer Price Index for calendar
				year 1986 shall be used.
									(B)Chained
				consumer price indexThe term Chained Consumer Price
				Index means the most recent estimate of the Chained Consumer Price Index
				for all urban consumers published by the Department of
				Labor.
									.
						(C)Subclause (II) of
			 section 36B(b)(3)(A)(ii) of such Code is amended by striking consumer
			 price index and inserting Chained Consumer Price Index (as
			 defined in section 1(f)(5)(B)).
						(D)Subclause (II) of
			 section 36B(f)(2)(B)(ii) of such Code is amended by striking by
			 substituting calendar year 2013 for calendar year
			 1992 in subparagraph (B) thereof and inserting by
			 substituting calendar year 2013 for calendar year
			 2012 in subparagraph (C) thereof.
						(E)Clause (ii) of
			 section 45R(d)(3)(B) of such Code is amended by striking determined by
			 substituting calendar year 2012 for calendar year
			 1992 in subparagraph (B) thereof.
						(F)Subparagraph (B)
			 of section 125(i)(2) of such Code is amended by striking determined by
			 substituting calendar year 2012 for calendar year
			 1992 in subparagraph (B) thereof.
						(G)Subclause (II) of
			 section 4980I(b)(3)(C)(v) of such Code is amended by striking for
			 1992 in subparagraph (B) thereof and inserting
			 for 2012 in subparagraph (C) thereof.
						(H)Clause (ii) of
			 section 5000A(c)(3)(D) of such Code is amended by striking by
			 substituting calendar year 2015 for calendar year
			 1992 in subparagraph (B) thereof and inserting by
			 substituting calendar year 2015 for calendar year
			 2012 in subparagraph (C) thereof.
						(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning after December 31, 2013.
					(b)Modifications
			 to cost-of-Living indexation of Social Security benefits
					(1)In
			 generalSection 215(i)(1)(D) of the Social Security Act (42
			 U.S.C. 415(i)(1)(D)) is amended to read as follows:
						
							(D)the term CPI increase
				percentage, with respect to a base quarter or cost-of-living computation
				quarter in any calendar year, means the percentage (rounded to the nearest
				one-tenth of 1 percent) by which the Chained Consumer Price Index for All Urban
				Consumers (as published in its initial form by the Bureau of Labor Statistics
				of the Department of Labor) for such base quarter or cost-of-living computation
				quarter exceeds such index for the later of—
								(i)the most recent calendar quarter
				(prior to such base quarter or cost-of-living computation quarter) which was a
				base quarter under subparagraph (A)(ii); or
								(ii)the most recent cost-of-living
				computation quarter under subparagraph
				(B);
								.
					(2)DefinitionsSection
			 215(i)(1)(G) of such Act (42 U.S.C. 415(i)(1)(G)) is amended to read as
			 follows:
						
							(G)the Chained Consumer Price Index for All
				Urban Consumers for a base quarter, a cost-of-living computation quarter, or
				any other calendar quarter shall be the arithmetical mean of such index (as
				published in its initial form by the Bureau of Labor Statistics of the
				Department of Labor as of the end of such quarter) for the 12-month period
				ending with such
				quarter.
							.
					(3)Conforming
			 changes for pre-1977 law
						(A)Section 215(i)(1)
			 of such Act, as in effect in December 1978, and as applied in certain cases
			 under the provisions of such Act as in effect after December 1978, is
			 amended—
							(i)in
			 subparagraph (B), by striking and after the semicolon;
							(ii)in
			 subparagraph (C), by striking for the 3 months in such quarter.
			 and inserting for the 12 months in the 12-month period ending with such
			 quarter; and; and
							(iii)by adding at
			 the end the following new subparagraph:
								
									(D)the term Consumer Price
				Index means the Chained Consumer Price Index for All Urban Consumers
				(C-CPI-U), as published in its initial form by the Bureau of Labor Statistics
				of the Department of
				Labor.
									.
							(B)Section 215(i)(4)
			 of the Social Security Act (42 U.S.C. 415(i)(4)) is amended by inserting
			  and by section 4101(b) of the Fiscal
			 Sustainability Act of 2013 after
			 1986,.
						(4)Effective
			 dateThe amendments made by this subsection shall apply with
			 respect to increases described in section 215(i) of the Social Security Act,
			 and to increases under programs dependent on Social Security cost-of-living
			 adjustments, effective with the month of December for years after 2012.
					(c)Adjustments of
			 provisions utilizing the consumer price index
					(1)In
			 generalNotwithstanding any other provision of law, and except as
			 provided in this section, for purposes of determining the amount of any
			 cost-of-living increase or similar adjustment under a Federal program or law
			 effective in the month of December 2013 and thereafter, any such increase for
			 the period for which the percentage change is determined shall be deemed to be,
			 in lieu of the increase otherwise determined under applicable law, the increase
			 determined under such applicable law by substituting the Chained CPI for the
			 CPI.
					(2)Increases
			 determined from a constant base year
						(A)In
			 generalIn any case in which the amount of a cost-of-living
			 increase effective in the month of December 2012 and thereafter is determined
			 under applicable law by reference to a change in the CPI over a period which is
			 determined by reference to a base period which remains constant from year to
			 year, any such increase for any period shall be deemed to be, in lieu of the
			 increase otherwise determined under applicable law, the increase, expressed as
			 a percentage increase, equal to the product of—
							(i)the
			 CPI fraction prior to 2014; multiplied by
							(ii)the Chained CPI
			 fraction after 2013,
							reduced
			 by 1.(B)CPI fraction
			 prior to 2014The CPI fraction prior to 2014 is the
			 fraction—
							(i)the
			 numerator of which is the CPI for the period, ending with or during 2012, which
			 corresponds to the base period; and
							(ii)the denominator
			 of which is the CPI for the base period.
							(C)Chained CPI
			 fraction after 2013The Chained CPI fraction after 2013 is the
			 fraction—
							(i)the
			 numerator of which is the Chained CPI for the period, ending with or during the
			 year preceding the year in which the determination takes effect, which
			 corresponds to the base period; and
							(ii)the denominator
			 of which is the most recently published estimate of the Chained CPI for the
			 period, ending with or during 2012, which corresponds to the base
			 period.
							(3)Special
			 provisions and exceptions
						(A)Programs tied
			 to Social SecuritySubject to subparagraph (B) and the effective
			 date under subsection (b)(4), this section and the amendments made by this
			 section shall apply to any cost-of-living increase or other adjustment which is
			 determined by reference to an adjustment made under section 215(i) of the
			 Social Security Act (42 U.S.C. 415(i)).
						(B)Poverty
			 lineThis subsection shall apply to revisions to the poverty line
			 made pursuant to 42 U.S.C. 9902(2), and any programs for which adjustments or
			 eligibility thresholds are based upon the poverty line as defined in that
			 section.
						(4)Cpi and chained
			 cpiFor purposes of this subsection—
						(A)the CPI for any
			 period means the average monthly Consumer Price Index for such period, or a
			 component thereof, as determined under the applicable law in connection with
			 any cost-of-living increase or similar adjustment required for such period
			 (without regard to this subsection); and
						(B)the Chained CPI
			 for any period means, except as provided in paragraph (2)(C)(ii), the Chained
			 Consumer Price Index for all urban consumers (as published in its initial form
			 by the Bureau of Labor Statistics of the Department of Labor) for such period,
			 or a component thereof, determined under applicable law in the same manner as
			 the CPI for such period would be determined.
						(d)Change to
			 12-Month period for cost-of-Living indexation for Federal civil service and
			 military retirement programs
					(1)In
			 general
						(A)Federal civil
			 serviceSections 8340(a)(2) and 8462(a)(2) of title 5, United
			 States Code, are each amended by striking 3 months comprising such
			 quarter and inserting 12-month period ending with such
			 quarter.
						(B)MilitarySection
			 1401a(h) of title 10, United States Code, is amended by striking three
			 months comprising that quarter and inserting 12-month period
			 ending with such quarter.
						(2)Effective
			 dateThe amendments made by this subsection shall apply with
			 respect to cost-of-living increases effective with the month of December of
			 years after 2012.
					
